Case 20-10343-LSS   Doc 667-1    Filed 05/18/20   Page 1 of 65




                         Exhibit A


               Further Revised Proposed Order
               Case 20-10343-LSS             Doc 667-1         Filed 05/18/20        Page 2 of 65




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
                           Debtors.
                                                               Ref. Docket Nos. 18, 556, 557, 601, 603, 610, 630,
                                                               631, 632, 651, 656, 659 & ___

         ORDER, PURSUANT TO 11 U.S.C. § 502(b)(9), BANKRUPTCY RULES 2002
              AND 3003(c)(3), AND LOCAL RULES 2002-1(e), 3001-1, AND 3003-1,
             (I) ESTABLISHING DEADLINES FOR FILING PROOFS OF CLAIM,
         (II) ESTABLISHING THE FORM AND MANNER OF NOTICE THEREOF,
       (III) APPROVING PROCEDURES FOR PROVIDING NOTICE OF BAR DATE
        AND OTHER IMPORTANT INFORMATION TO ABUSE SURVIVORS, AND
    (IV) APPROVING CONFIDENTIALITY PROCEDURES FOR ABUSE SURVIVORS

         Upon the motion (the “Motion”) 2 of the Boy Scouts of America and Delaware BSA,

LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (together, the “Debtors”) for entry of an order (this “Order”),

(i) establishing deadlines by which General Proofs of Claim and proofs of claim submitted by

Sexual Abuse Survivors (as defined below) (“Sexual Abuse Survivor Proofs of Claim”) against

the Debtors’ estates are to be filed, (ii) approving the proposed procedures for filing General

Proofs of Claim and Sexual Abuse Survivor Proofs of Claim, including special procedures for

holders of Sexual Abuse Claims (“Sexual Abuse Survivors”) to file confidential Sexual Abuse

Survivor Proofs of Claim, (iii) approving the proposed procedures for notice of the bar dates,

including the form of Bar Date Notices, (iv) approving the General Proof of Claim Form and the

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.
            Case 20-10343-LSS          Doc 667-1      Filed 05/18/20     Page 3 of 65




Sexual Abuse Survivor Proof of Claim Form, (v) approving the forms of supplemental notice

and procedures for providing notice to unknown Sexual Abuse Survivors and other unknown

creditors and parties in interest, and (vi) granting related relief; and upon consideration of the

First Day Declaration, the declaration and supplemental declaration of Shannon Wheatman in

support of the Motion and the Supplemental Notice Plan (together, the “Wheatman

Declarations”); and certain objections and responses to the Motion (and joinders to such

objections and responses) having been filed, including, without limitation, Docket Nos. 601, 603,

610, 651, 656 and 659 (each, an “Objection” and, collectively, the “Objections”); and upon

consideration of the Supplement to Debtors’ Bar Date Motion [Docket No. 557] (the

“Supplement”) and the Debtors’ Omnibus Reply in Support of Bar Date Motion [Docket No.

630] (the “Reply”); and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and this matter being a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors having consented to the entry of a

final order by this Court under Article III of the United States Constitution; and venue of this

proceeding and the Motion in this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

on the Motion were appropriate under the circumstances and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the

relief requested therein at a hearing before this Court, if any; and all Objections to the Motion

having been withdrawn, resolved or overruled; and the relief requested in the Motion being in the

best interests of the Debtors’ estates, their creditors and other parties in interest; and this Court

having determined that the legal and factual bases set forth in the Motion establish just cause for




                                                 2
            Case 20-10343-LSS         Doc 667-1      Filed 05/18/20     Page 4 of 65




the relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

       1.      The relief requested in the Motion is GRANTED as set forth herein.

       2.      The following procedures for filing General Proofs of Claim are approved:

               (a)     Unless otherwise provided herein, the General Bar Date shall be 5:00 p.m.
                       (prevailing Eastern Time) on November 16, 2020.

               (b)     Unless otherwise provided herein, the Governmental Bar Date shall be
                       August 17, 2020 at 5:00 p.m. (prevailing Eastern Time).

               (c)     General Proofs of Claim must: (i) be written in the English language;
                       (ii) be denominated in lawful currency of the United States as of the
                       Petition Date (using the exchange rate, if applicable, as of the Petition
                       Date); (iii) conform substantially to the General Proof of Claim Form
                       attached to this Order as Exhibit 6 or Official Bankruptcy Form No. 410;
                       (iv) specify by name and case number the Debtor against which the
                       General Proof of Claim is filed; (v) set forth with specificity the legal and
                       factual basis for the alleged claim; (vi) include supporting documentation
                       for the claim or an explanation as to why such documentation is not
                       available, provided, however, that if the claimant elects not to supplement
                       their proof of claim by attaching supporting documentation at the time of
                       filing a claim, the absence of supporting documentation by itself will not
                       automatically result in the disallowance of the claim, although the
                       claimant may be asked or required to provide additional information or
                       supporting documentation at a later date, and the claim may be subject to
                       an objection on the grounds that the claimant failed to include any
                       supporting documentation to indicate the existence of a claim, as required
                       by Bankruptcy Rule 3001(c); and (vii) be signed by the claimant or, if the
                       claimant is not an individual, by an authorized agent or authorized
                       representative of the claimant.

               (d)     Any General Proof of Claim that does not clearly identify the Debtor
                       against which the claim is asserted and the case number will be deemed as
                       being submitted only against the Boy Scouts of America.

               (e)     If a claimant asserts a claim against more than one Debtor or has claims
                       against both Debtors, the claimant must file a separate General Proof of
                       Claim against each Debtor. To the extent a submitted General Proof of
                       Claim identifies more than one Debtor, such proof of claim will be
                       deemed as being submitted only against the first-identified Debtor.

               (f)     General Proofs of Claim must be filed either (i) electronically through the
                       Claims and Noticing Agent’s website using the interface available on the


                                                 3
Case 20-10343-LSS      Doc 667-1     Filed 05/18/20      Page 5 of 65




       website located at http://www.omniagentsolutions.com/bsaclaims (the
       “Electronic Filing System”) or (ii) by delivering the original General Proof
       of Claim by hand, or mailing the original General Proof of Claim so that it
       is received by the Claims and Noticing Agent on or before the General Bar
       Date as follows:

              BSA Claims Processing
              c/o Omni Agent Solutions
              5955 De Soto Ave., Suite 100
              Woodland Hills, CA 91367

 (g)   A General Proof of Claim shall be deemed timely filed only if it is
       actually received by the Claims and Noticing Agent (i) at the address
       listed in subparagraph (f) above or (ii) electronically through the
       Electronic Filing System on or before the General Bar Date or
       Governmental Bar Date, as applicable.

 (h)   General Proofs of Claim sent by email, facsimile, or telecopy transmission
       (other than General Proofs of Claim filed electronically through the
       Electronic Filing System) shall not be accepted.

 (i)   Any person or entity (including, without limitation, individuals,
       partnerships, corporations, joint ventures, trusts, and Governmental Units)
       that asserts a claim that arises from the rejection of an executory contract
       or unexpired lease must file a General Proof of Claim based on such
       rejection by the later of (i) the General Bar Date or Governmental Bar
       Date, as applicable, and (ii) the date that is thirty (30) days following the
       entry of the Court order approving such rejection, (which order may be the
       order confirming a chapter 11 plan in the Debtors’ chapter 11 cases) or
       shall not be treated as a creditor with respect to such claim for the
       purposes of voting and distribution.

 (j)   Notwithstanding the foregoing, a party to an executory contract or
       unexpired lease that asserts a claim on account of unpaid amounts accrued
       and outstanding as of the Petition Date pursuant to such executory contract
       or unexpired lease (other than a rejection damages claim) must file a
       General Proof of Claim for such amounts on or before the General Bar
       Date or Governmental Bar Date, as applicable, unless an exception
       identified in subparagraph (m) below applies.

 (k)   In the event that the Debtors amend or supplement their Schedules
       subsequent to the date of entry of this Order, the Debtors shall give notice
       of any amendment or supplement to the holders of claims affected thereby,
       and such holders who have not previously filed a proof of claim shall have
       until the later of (i) the General Bar Date and (ii) thirty (30) days from the
       date of such notice to file a General Proof of Claim or be barred from
       doing so and shall be given notice of such deadline.


                                 4
            Case 20-10343-LSS        Doc 667-1      Filed 05/18/20     Page 6 of 65




              (l)     Any person or entity that relies on the Schedules has the responsibility to
                      determine that its claim is accurately listed in the Schedules.

              (m)     The following persons or entities are not required to file a General Proof
                      of Claim on or before the General Bar Date, solely with respect to the
                      claims described below:

                      (1)    any person or entity whose claim is listed on the Schedules;
                             provided that (i) the claim is not listed on the Schedules as
                             “disputed,” “contingent,” or “unliquidated,” (ii) the person or
                             entity does not dispute the amount, nature, and priority of the claim
                             as set forth in the Schedules, and (iii) the person or entity does not
                             dispute that the claim is an obligation of the specific Debtor
                             against which the claim is listed in the Schedules;

                      (2)    any person or entity whose claim has been paid in full;

                      (3)    any holder of a claim allowable under section 503(b) and 507(a)(2)
                             of the Bankruptcy Code as an administrative expense (other than
                             a holder of a section 503(b)(9) claim);

                      (4)    any person or entity who holds a claim that heretofore has been
                             allowed by order of this Court entered on or before the applicable
                             Bar Date;

                      (5)    any holder of a claim for which a separate deadline has been fixed
                             by order of this Court;

                      (6)    any person or entity who has, as of the date of this Order, already
                             filed a Proof of Claim with the Claims and Noticing Agent or the
                             Court, utilizing a claim form that substantially conforms to the
                             General Proof of Claim Form or Official Bankruptcy Form No.
                             410; provided, however, that a Sexual Abuse Survivor who also
                             holds or asserts a claim other than an Abuse Claim must file a
                             General Proof of Claim by the General Bar Date; or

                      (7)    either Debtor in these chapter 11 cases having a claim against the
                             other Debtor in these chapter 11 cases.

       3.     An individual should submit a Sexual Abuse Survivor Proof of Claim, in the form

annexed to this Order as Exhibit 7, and not a General Proof of Claim, if the individual holds a

claim against the Debtors and/or the Debtors and a Local Council or chartered organization that

is attributable to, arises from, is based upon, relates to, or results from, in whole or in part,

directly, indirectly, or derivatively, “Sexual Abuse.”    For purposes of this Order, “Sexual


                                               5
            Case 20-10343-LSS         Doc 667-1      Filed 05/18/20    Page 7 of 65




Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation,

sexual touching, sexualized interaction, sexual comments about a person’s body, or other verbal

or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of whether

or not such behavior was itself sexual or against the law, and regardless of whether you thought

the behavior was sexual abuse at the time. Sexual Abuse includes behavior between a child and

an adult, between a child and another child, or between a non-consenting adult Scouting

participant and another adult, in each instance without regard to whether such activity involved

explicit force, whether such activity involved genital or other physical contact, and whether there

is or was any associated physical, psychological, or emotional harm to the child or non-

consenting adult Scouting participant. It involves behaviors including penetration or fondling of

the child’s or non-consenting adult Scouting participant’s body, other body-on-body contact, or

non-contact, behaviors such as observing or making images of a child’s or non-consenting adult

Scouting participant’s naked body, showing or making pornography, or having children behave

in sexual behavior as a group.

       4.      The following procedures for filing a Sexual Abuse Survivor Proof of Claim are

approved:

               (a)    Unless otherwise provided herein, the Abuse Claims Bar Date shall be the
                      5:00 p.m. (prevailing Eastern Time) on November 16, 2020.

               (b)    Sexual Abuse Survivor Proofs of Claim must: (i) be written in the
                      English language; (ii) be denominated in lawful currency of the United
                      States as of the Petition Date (using the exchange rate, if applicable, as of
                      the Petition Date); (iii) conform substantially to the Sexual Abuse
                      Survivor Proof of Claim Form annexed to this Order as Exhibit 7; (iv) set
                      forth with specificity the legal and factual basis for the alleged claim,
                      including all of the information requested in the Sexual Abuse Survivor
                      Proof of Claim Form; and (v) be signed by the Sexual Abuse Survivor.

               (c)    Any Sexual Abuse Survivor Proof of Claim that does not clearly identify
                      the Debtor against which the claim is asserted and the case number will be
                      deemed as being submitted only against Boy Scouts of America.


                                                6
Case 20-10343-LSS     Doc 667-1     Filed 05/18/20     Page 8 of 65




 (d)   To the extent a submitted Sexual Abuse Survivor Proof of Claim identifies
       more than one Debtor, such proof of claim will be deemed as being
       submitted only against Boy Scouts of America.

 (e)   Sexual Abuse Survivor Proofs of Claim must be filed either
       (i) electronically through the Electronic Filing System available on the
       website located at www.OfficialBSAClaims.com or (ii) by delivering the
       original Sexual Abuse Survivor Proof of Claim Form by hand, or mailing
       the original Sexual Abuse Survivor Proof of Claim Form on or before the
       Abuse Claims Bar Date as follows:

              BSA Abuse Claims Processing
              c/o Omni Agent Solutions
              5955 De Soto Ave., Suite 100
              Woodland Hills, CA 91367

 (f)   A Sexual Abuse Survivor Proof of Claim shall be deemed timely received
       only if it is actually received by the Claims and Noticing Agent (i) at the
       address listed above in subparagraph (e) or (ii) electronically through the
       Electronic Filing System available at www.OfficialBSAClaims.com on or
       before the Abuse Claims Bar Date.

 (g)   Sexual Abuse Survivor Proofs of Claim sent by email, facsimile, or
       telecopy transmission (other than Sexual Abuse Survivor Proofs of Claim
       filed electronically through the Electronic Filing System) shall not be
       accepted.

 (h)   Any Sexual Abuse Survivor who believes that she or he has a Sexual
       Abuse Claim, including but not limited to Sexual Abuse Survivors
       who have previously filed lawsuits or asserted claims against the
       Debtors and/or the Debtors and a Local Council or chartered
       organization, Sexual Abuse Survivors who have called the Scouts
       First Hotline or otherwise reported a claim of Sexual Abuse, and
       Sexual Abuse Survivors who have never filed a lawsuit, asserted a
       claim against the Debtors, entered into a settlement, or reported their
       abuse, must submit the applicable Sexual Abuse Survivor Proof of
       Claim Form. For the avoidance of doubt, even if the Sexual Abuse
       Claim is time-barred under an applicable statute of limitations, each
       Sexual Abuse Survivor is required to file a Sexual Abuse Survivor
       Proof of Claim in order to preserve the right to pursue a Sexual
       Abuse Claim in the event of a change in the applicable statute of
       limitations, or such Sexual Abuse Survivor shall not be treated as a
       creditor with respect to such claim for the purposes of voting and
       distribution. Any Sexual Abuse Survivor must file the applicable Sexual
       Abuse Survivor Proof of Claim even if such claimant may be included in,
       or represented by, another action filed against the Debtors with respect to
       such claimant’s Sexual Abuse Claim.


                                7
Case 20-10343-LSS    Doc 667-1      Filed 05/18/20    Page 9 of 65




 (i)   The following persons are not required to file a Sexual Abuse Survivor
       Proof of Claim on or before the Abuse Claims Bar Date, solely with
       respect to the claims described below:

       (1)    Any person who is not a Sexual Abuse Survivor, including
              claimants with claims arising from other types of non-sexual
              abuse, including non-sexual physical abuse, non-sexual emotional
              abuse, bullying or hazing;

       (2)    Any Sexual Abuse Survivor whose claim has been paid in full;
              provided, however, that this subsection does not include Sexual
              Abuse Survivors who were paid pursuant to settlement
              agreements but who believe they have additional claims against
              the Debtors beyond what was agreed to in the applicable
              settlement agreement;

       (3)    Any Sexual Abuse Survivor who has, as of the date of this Order,
              already filed a Sexual Abuse Survivor Proof of Claim with the
              Claims and Noticing Agent or the Court, utilizing a claim form that
              substantially conforms to the Sexual Abuse Survivor Proof of
              Claim Form or Official Bankruptcy Form No. 410, provided,
              however, that a Sexual Abuse Survivor who also holds or asserts a
              claim other than a Sexual Abuse Claim must file a General Proof
              of Claim by the General Bar Date; provided further, that any
              Sexual Abuse Survivor who has, as of the date of this Order,
              already filed a proof of claim on account of a Sexual Abuse Claim
              using a form other than the Sexual Abuse Survivor Proof of Claim
              Form, including Official Bankruptcy Form No. 410, may
              subsequently be required to answer additional questions regarding
              such Sexual Abuse Claim, including the questions set forth on the
              Sexual Abuse Survivor Proof of Claim Form, in connection with
              the administration of his or her Sexual Abuse Claim;

       (4)    Any Sexual Abuse Survivor who holds a claim that heretofore has
              been allowed by order of this Court entered on or before the
              applicable Abuse Claims Bar Date;

       (5)    Any individual holding a claim based on abuse that occurred prior
              to the Petition Date, but who (a) had not attained eighteen (18)
              years of age as of the date immediately preceding the Petition
              Date, or (b) was not aware of their Sexual Abuse Claim as a result
              of “repressed memory,” to the extent the concept of repressed
              memory is recognized by the highest appellate court of the State or
              territory where the claim arose; and

       (6)    The Future Claimants’ Representative (as defined in the Motion for
              Entry of an Order Appointing James L. Patton, Jr., as Legal


                               8
              Case 20-10343-LSS              Doc 667-1         Filed 05/18/20         Page 10 of 65




                                    Representative for Future Claimants, Nunc Pro Tunc to the
                                    Petition Date) [Docket No. 223], as modified, amended, or
                                    supplemented). 3

         5.       For the avoidance of doubt, the procedures set forth in paragraph 4 above shall

apply to all Sexual Abuse Survivors only, and, unless otherwise subject to one of the exceptions

specifically enumerated above, each Sexual Abuse Survivor (including Sexual Abuse Survivors

(i) whose Sexual Abuse Claims may otherwise be included in, or represented by, a lawsuit or

action filed against the Debtors, and (ii) even if a Sexual Abuse Survivor’s Sexual Abuse

Claim is time-barred under an applicable statute of limitations, in order to preserve the

right to pursue a Sexual Abuse Claim in the event of a change in the applicable statute of

limitations), shall be required to file a Sexual Abuse Survivor Proof of Claim on or before the

Abuse Claims Bar Date or shall not be treated as a creditor with respect to such claim for the

purposes of voting and distribution.

         6.       The following “Confidentiality Protocol” shall apply only with respect to all

Proofs of Claim filed after the date of this Order:

                  (a)      Sexual Abuse Survivors are directed not to file a Sexual Abuse Survivor
                           Proof of Claim with the Court. Instead and as described above, the Sexual
                           Abuse Survivor Proof of Claim must be mailed and delivered to the
                           Claims and Noticing Agent at the following address: BSA Abuse Claims
                           Processing, c/o Omni Agent Solutions, 5955 De Soto Ave., Suite 100,
                           Woodland Hills, CA 91367 or filed through the Electronic Filing System
                           via the website located at www.OfficialBSAClaims.com.

                  (b)      Minors and their parents and legal guardians holding claims other than
                           Sexual Abuse Claims are directed not to file a General Proof of Claim
                           with the Court. Instead and as described above, the General Proof of
                           Claim must be mailed and delivered to the Claims and Noticing Agent at
                           the following address: BSA Claims Processing, c/o Omni Agent
                           Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367 or


3
  Neither the exemption set forth in this subparagraph (i)(5), nor anything else in this Order, should be construed as a
finding or conclusion that Sexual Abuse Claims of Future Claimants are not “claims” as defined in Bankruptcy Code
section 101(5).



                                                           9
              Case 20-10343-LSS              Doc 667-1        Filed 05/18/20        Page 11 of 65




                           filed through the Electronic Filing System via the website located at
                           http://www.omniagentsolutions.com/bsaclaims.

                  (c)      Submitted Sexual Abuse Survivor Proofs of Claim will not be available to
                           the general public unless the Sexual Abuse Survivor designates otherwise
                           on the Sexual Abuse Survivor Proof of Claim Form. Submitted General
                           Proofs of Claim related to minors will not be available to the general
                           public. The Confidentiality Protocol is for the benefit of such holders.
                           Sexual Abuse Survivors may, solely in their discretion, elect to make
                           public the information contained in their submitted Sexual Abuse Survivor
                           Proofs of Claim.

                  (d)      Sexual Abuse Survivor Proofs of Claim submitted by Sexual Abuse
                           Survivors and General Proofs of Claim submitted on behalf of minors
                           shall be held and treated as confidential by the Claims and Noticing
                           Agent, the Debtors, the Debtors’ counsel and retained advisors, and any of
                           parties listed below (the “Permitted Parties”) to the extent such Permitted
                           Party requests access to proofs of claim, and shall be treated as
                           confidential hereunder. Furthermore, each Permitted Party shall execute
                           and return to the Debtors’ counsel (with a copy to the official committee
                           of tort claimants (the “Tort Claimants’ Committee”) with respect to Sexual
                           Abuse Survivor Proofs of Claim and with a copy to the official committee
                           of unsecured creditors (the “Creditors’ Committee”) with respect to
                           General Proofs of Claim submitted on behalf of minors) a confidentiality
                           agreement substantially in the form attached to this Order as Exhibit 8
                           (the “Confidentiality Agreement”) by which such Permitted Party agrees
                           to keep the information provided in the Sexual Abuse Survivor Proofs of
                           Claim and/or the General Proofs of Claim submitted on behalf of minors
                           confidential.

                  (e)      With respect to Sexual Abuse Proofs of Claim, the Permitted Parties
                           include: 4

                           (1)      counsel and retained advisors to the Debtors;

                           (2)      officers, directors, and employees of the Debtors necessary to
                                    assist the Debtors and their counsel in reviewing and analyzing the
                                    Sexual Abuse Claims;

                           (3)      the Claims and Noticing Agent;

                           (4)      counsel to the Ad Hoc Committee of Local Councils; 5


4
  With the exception of counsel and advisors the Debtors retains pursuant to orders of this Court, counsel to the Tort
Claimants’ Committee, the U.S. Trustee’s attorneys, the Court, counsel to the Future Claimants’ Representative, and
the Claims and Noticing Agent, each Permitted Party receiving access to the Sexual Abuse Survivor Proofs of Claim
(or any information aggregated or derived therefrom) must execute the Confidentiality Agreement.



                                                         10
              Case 20-10343-LSS              Doc 667-1        Filed 05/18/20         Page 12 of 65




                           (5)      individual Local Councils solely with respect to Sexual Abuse
                                    Claims asserted against them;

                           (6)      the Tort Claimants’ Committee and its counsel and retained
                                    advisors;

                           (7)      the Court;

                           (8)      the Office of the United States Trustee for the District of Delaware
                                    (the “U.S. Trustee”);

                           (9)      certain insurers of the Debtors, including authorized claims
                                    administrators of such insurers and their reinsurers and their
                                    respective counsel;

                           (10)     the Future Claimants’ Representative and his counsel and retained
                                    advisors;

                           (11)     any special arbitrator(s), mediator(s), or claims reviewer(s)
                                    appointed to review and resolve Sexual Abuse Claims;

                           (12)     any trustee, or functional equivalent thereof, appointed to
                                    administer payments to Sexual Abuse Survivors and his or her
                                    counsel and retained advisors;

                           (13)     any person with the express written consent of the Debtors, the
                                    Tort Claimants’ Committee, and the Future Claimants’
                                    Representative upon seven (7) business days’ notice to Sexual
                                    Abuse Survivors; and

                           (14)     such other persons as the Court determines should have the
                                    information in order to evaluate Sexual Abuse Claims upon seven
                                    (7) business days’ notice to such holders.

                  (f)      With respect to General Proofs of Claim submitted on behalf of minors,
                           the Permitted Parties include: 6

                           (1)      counsel and retained advisors to the Debtors;

5
 Notwithstanding anything in this Order or any of its exhibits to the contrary, all personally identifiable information
shall be redacted from any Sexual Abuse Survivor Proof of Claim to which counsel to the Ad Hoc Committee of
Local Councils obtains access as a Permitted Party following such counsel’s execution of the Confidentiality
Agreement.
6
  With the exception of counsel and advisors the Debtors retains pursuant to orders of this Court, counsel to the
Creditors’ Committee, counsel to the Tort Claimants’ Committee, the U.S. Trustee’s attorneys, the Court, counsel to
the Future Claimants’ Representative, and the Claims and Noticing Agent, each Permitted Party receiving access to
the General Proofs of Claim submitted on behalf of minors (or any information aggregated or derived therefrom)
must execute the Confidentiality Agreement.



                                                         11
              Case 20-10343-LSS              Doc 667-1        Filed 05/18/20         Page 13 of 65




                           (2)      officers, directors, and employees of the Debtors necessary to
                                    assist the Debtors and their counsel in reviewing and analyzing
                                    such claims;

                           (3)      the Claims and Noticing Agent;

                           (4)      counsel to the Ad Hoc Committee of Local Councils; 7

                           (5)      individual Local Councils solely with respect to claims asserted
                                    against them;

                           (6)      the Creditors’ Committee;

                           (7)      the Tort Claimants’ Committee and its counsel and retained
                                    advisors;

                           (8)      the Court;

                           (9)      the Office of the United States Trustee for the District of Delaware
                                    (the “U.S. Trustee”);

                           (10)     certain insurers of the Debtors, including authorized claims
                                    administrators of such insurers and their reinsurers and their
                                    respective counsel;

                           (11)     the Future Claimants’ Representative and his counsel and retained
                                    advisors;

                           (12)     any special arbitrator(s), mediator(s), or claims reviewer(s)
                                    appointed to review and resolve Sexual Abuse Claims;

                           (13)     any trustee, or functional equivalent thereof, appointed to
                                    administer payments to claimants and his or her counsel and
                                    retained advisors;

                           (14)     any person with the express written consent of the Debtors, the
                                    Tort Claimants’ Committee, the Creditors’ Committee, and the
                                    Future Claimants’ Representative upon seven (7) business days’
                                    notice to such claimants; and

                           (15)     such other persons as the Court determines should have the
                                    information in order to evaluate claims submitted on behalf of
                                    minors upon seven (7) business days’ notice to such holders

7
 Notwithstanding anything in this Order or any of its exhibits to the contrary, all personally identifiable information
shall be redacted from any General Proofs of Claim submitted on behalf of minors to which counsel to the Ad Hoc
Committee of Local Councils obtains access as a Permitted Party following such counsel’s execution of the
Confidentiality Agreement.



                                                         12
              Case 20-10343-LSS       Doc 667-1      Filed 05/18/20    Page 14 of 65




        7.      For the avoidance of doubt, nothing in this Order precludes the Debtors from

discharging any obligations to report child abuse under state or federal law.

        8.      Any holder of a claim against the Debtors, including any holder of a Sexual

Abuse Claim, who is required to file a General Proof of Claim or Sexual Abuse Survivor Proof

of Claim in accordance with this Order, but fails to do so on or before the applicable Bar Date,

shall not be permitted to vote to accept or reject the Plan filed in these chapter 11 cases on

account of such claim. Any holder of a claim against the Debtors, including any holder of a

Sexual Abuse Claim, who is required to file a General Proof of Claim or Sexual Abuse Survivor

Proof of Claim in accordance with this Order, but fails to do so on or before the applicable Bar

Date, shall not be treated as a creditor with respect to such claim for the purposes of voting and

distribution.

        9.      For the avoidance of doubt, nothing contained in this Order shall preclude a

claimant from asserting a late-filed claim in accordance with Bankruptcy Rule 9006.

        10.     Nothing in this Order shall independently impair or affect, or be deemed to impair

or affect, any claims including, without limitation, Sexual Abuse Claims that may be asserted

against Local Councils or any entity or organization other than the Debtors.

        11.     The allowance, and the process for allowance, of Sexual Abuse Claims and the

treatment thereof will be subject in all respects to the terms of any confirmed plan of

reorganization for the Debtors and any trust distribution procedures that may be approved in

connection therewith.

        12.     The General Bar Date Notice, the Abuse Claims Bar Date Notice, the Abuse

Claims Publication Notice, a form of the Abuse Claims Publication Notice adapted for email

format (the “Abuse Claims Email Notice”), and the form of television spot copy (the “Abuse




                                                13
             Case 20-10343-LSS     Doc 667-1         Filed 05/18/20      Page 15 of 65




Claims TV Spot”) attached to this Order as Exhibits 1, 2, 3, 4, and 5 respectively, are hereby

approved.

       13.     The following procedures are hereby approved with respect to the General Bar

Date Notice:

               (a)   At least 120 days prior to the General Bar Date, the Debtors shall cause to
                     be mailed (i) a General Proof of Claim Form and (ii) the General Bar Date
                     Notice to the following parties:

                     (1)    the U.S. Trustee;

                     (2)    all parties listed on the creditor matrix;

                     (3)    all creditors and other known holders of claims against the Debtors
                            as of the date of entry of this Order, including all entities listed on
                            the Schedules as holding claims against the Debtors, but excluding
                            Sexual Abuse Survivors;

                     (4)    all persons or entities that have filed General Proofs of Claim as of
                            the date of entry of this Order;

                     (5)    all counterparties to the Debtors’ executory contracts and
                            unexpired leases as of the date of entry of this Order;

                     (6)    all parties to pending litigation against the Debtors that is unrelated
                            to Abuse Claims;

                     (7)    all current and former employees, directors, and officers (to the
                            extent that contact information for former employees, director, and
                            officers is available in the Debtors’ records);

                     (8)    all regulatory authorities that regulate the Debtors’ organization as
                            of the date of entry of this Order;

                     (9)    the Offices of the United States Attorney for the District of
                            Delaware and the Northern District of Texas;

                     (10)   the office of the attorney general for each state in which the
                            Debtors maintain or conduct operations;

                     (11)   the District Director of the Internal Revenue Service for the
                            District of Delaware;

                     (12)   all other taxing authorities for the jurisdictions in which the
                            Debtors maintain or conduct organizational operations;


                                                14
             Case 20-10343-LSS        Doc 667-1       Filed 05/18/20   Page 16 of 65




                       (13)    all parties who have requested notice pursuant to Bankruptcy Rule
                               2002 as of the date of entry of this Order; and

                       (14)    such additional persons and entities deemed appropriate by the
                               Debtors.

               (b)     The Debtors shall also post the General Proof of Claim Form and the
                       General Bar Date Notice on the website established by the Claims and
                       Noticing Agent, http://www.omniagentsolutions.com/bsaclaims.

       14.     The Debtors are hereby ordered to, via the Claims and Noticing Agent, serve via

first-class mail (i) the Abuse Claims Bar Date Notice, substantially in the form attached to this

Order as Exhibit 2, and (ii) a Sexual Abuse Survivor Proof of Claim Form, at least 120 days

prior to the Abuse Claims Bar Date, to counsel of record, if any, for each known Sexual Abuse

Survivor, or to the Sexual Abuse Survivor directly if address information for the Sexual Abuse

Survivor is known and address information for counsel of record is not known, including,

without limitation, any Sexual Abuse Survivor that has filed a Proof of Claim on or prior to the

entry of this Order at the address listed in such Proof of Claim.

       15.     The Debtors shall also serve the Abuse Claims Bar Date Notice and Sexual Abuse

Survivor Proof of Claim Form on counsel to the Tort Claimants’ Committee.

       16.     Further, the Debtors shall post the Sexual Abuse Survivor Proof of Claim Form

and the Abuse Claims Bar Date Notice on the Claims and Noticing Agent’s website,

www.OfficialBSAClaims.com.

       17.     The Debtors shall use commercially reasonable efforts to publish the Abuse

Claims Publication Notice, in substantially the form attached to this Order as Exhibit 3

(allowing reasonable time for administrative and logistical issues), in accordance with the

Supplemental Notice Plan and with any necessary modifications for ease of publication.

       18.     The Debtors shall use commercially reasonable efforts to send the Abuse Claims

Email Notice, in substantially the form attached to this Order as Exhibit 4, to current and former


                                                 15
              Case 20-10343-LSS       Doc 667-1         Filed 05/18/20   Page 17 of 65




scouts, volunteers, and parents who provided an email address to the Debtors since 1999, and to

send a Spanish version of such notice to individuals who purchased a Spanish Handbook from

the Debtors’ online Scout Shop and provided an email address to the Debtors.

       19.      The Court hereby finds and concludes that the Abuse Claims Notice Procedures,

including the Supplemental Notice Plan, the Abuse Claims Publication Notice, and the Abuse

Claims Email Notice, as set forth in the Motion (as modified in accordance with the Supplement

and the Reply) and this Order, are reasonably calculated to provide notice to unknown creditors,

including Sexual Abuse Survivors, of the Bar Dates and the other matters described therein, and

are hereby approved and no other or further notice shall be required. The Court further finds and

concludes that identities and contact information of Sexual Abuse Survivors other than known

holders of Sexual Abuse Claims, as described in the Motion and the Wheatman Declarations, are

not reasonably ascertainable and that such parties therefore are unknown creditors with respect to

any claims they may have against the Debtors’ estates, for whom notice by publication pursuant

to Bankruptcy Rule 2002(l) is appropriate and sufficient.

       20.      The Debtors shall provide drafts of the internet, television, print, radio, and other

copy created by the Debtors to implement the Supplemental Notice Plan to counsel for the Tort

Claimants’ Committee and the Future Claimants’ Representative, respectively, in advance of

publication    thereof,   and the Tort      Claimants’ Committee’s        and   Future Claimants’

Representative’s rights related thereto are reserved.

       21.      The Court further finds and concludes that publication of the Abuse Claims

Publication Notice as provided in this Order will itself constitute adequate notice of the Abuse

Claims Bar Date and other matters described therein on all unknown creditors, without regard to

the additional elements of the Supplemental Notice Plan.




                                                 16
             Case 20-10343-LSS        Doc 667-1       Filed 05/18/20    Page 18 of 65




       22.     The Debtors shall use commercially reasonable efforts, with the assistance of the

Claims and Noticing Agent, to publish notice of the General Bar Date, with any necessary

modifications for ease of publication, once in the national editions of The Wall Street Journal,

USA Today, and The New York Times.

       23.     Any person or entity who desires to rely on the Schedules will have the

responsibility for determining that such person’s or entity’s Claim is accurately listed in the

Schedules.

       24.     Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed as (a) an admission as to the validity or priority

of any claim or lien against the Debtors, (b) a waiver of the rights of the Debtors or any party in

interest to dispute any claim or lien on any grounds, (c) a promise or requirement to pay any

prepetition claim, (d) an implication or admission that any particular claim is of a type specified

or defined in the Motion or this Order, (e) a request or authorization to assume any prepetition

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code or any other

applicable law, or (f) a waiver of the Debtors’ or any other party’s rights under the Bankruptcy

Code or any other applicable law.

       25.     Entry of this Order is without prejudice to the right of the Debtors to seek a

further order of this Court fixing the date by which holders of claims not subject to the Bar Dates

established herein must file such claims against the Debtors or be forever barred from doing so.

       26.     The Debtors and the Claims and Noticing Agent are authorized to take all actions

necessary to effectuate the relief granted in this Order in accordance with the Motion.




                                                 17
             Case 20-10343-LSS       Doc 667-1       Filed 05/18/20    Page 19 of 65




       27.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.



Dated: ____________, 2020
       Wilmington, Delaware                    THE HON. LAURIE SELBER SILVERSTEIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                18
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 20 of 65




                         Exhibit 1

              Form of General Bar Date Notice
              Case 20-10343-LSS              Doc 667-1        Filed 05/18/20        Page 21 of 65




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
Debtors.


TO ALL PERSONS OR ENTITIES WITH CLAIMS AGAINST BOY SCOUTS OF
AMERICA AND DELAWARE BSA, LLC:

         NOTICE OF DEADLINES REQUIRING FILING OF PROOFS OF CLAIM

NOTICE IS HEREBY GIVEN as follows:

        The United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) has entered an Order (the “Bar Date Order”)           establishing November 16, 2020 at
5:00 p.m. (Eastern Time) the (“General Bar Date”) as the last date and time for each person or
entity (including individuals, partnerships, corporations, joint ventures, and trusts, but not
including any (i) any holder of a Sexual Abuse Claim, as described below (each, a “Sexual
Abuse Survivor”) and (ii) governmental units (as defined in section 101(27) of the chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”)) to file a General Proof of Claim
against any of the above-listed debtors (collectively, the “Debtors”). 2

        The Bar Dates (as defined below) and the procedures set forth below for filing General
Proofs of Claim apply to all claims against the Debtors that arose prior to February 18, 2020 (the
“Petition Date”), the date on which the Debtors commenced cases under chapter 11 of the
Bankruptcy Code, including, for the avoidance of doubt, secured claims, priority claims, and
claims arising under section 503(b)(9) of the Bankruptcy Code, but not holders of the claims
listed in Section V below that specifically are excluded from the General Bar Date and
Governmental Bar Date (as defined below) filing requirement. Governmental units may have
until August 17, 2020 at 5:00 p.m. (Eastern Time) (the “Governmental Bar Date,” and,


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Debtors’ Motion, Pursuant to § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e),
3001-1, and 3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish the Form and
Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of Bar Date and Other Important
Information to Abuse Victims, and (IV) Approve Confidentiality Procedures for Abuse Victims [Docket No. 18] or
the Bar Date Order, as applicable.
           Case 20-10343-LSS         Doc 667-1      Filed 05/18/20     Page 22 of 65




together with the General Bar Date, the “Bar Dates”) to file General Proofs of Claim against the
Debtors.

       The procedures described in this Notice shall not apply to Sexual Abuse Survivors
asserting Sexual Abuse Claims. Sexual Abuse Survivors should consult the notice titled
Notice of Deadline for Filing Sexual Abuse Claims in the Boy Scouts of America Bankruptcy
Case and file a Sexual Abuse Survivor Proof of Claim, which may be found at
www.OfficialBSAClaims.com. See Section VI below for more information.

        If you have a claim arising from other types of abuse, including non-sexual physical
abuse, non-sexual emotional abuse, bullying or hazing, and you have not filed a proof of
claim prior to the entry of the Bar Date Order, you must file a General Proof of Claim as
set forth in the Bar Date Order and this Notice.

I.     WHO MUST FILE A PROOF OF CLAIM

        You MUST file a General Proof of Claim to vote on a chapter 11 plan filed by the
Debtors or to share in distributions from the Debtors’ bankruptcy estates if (i) you have a claim
that arose prior to the Petition Date and (ii) it is not one of the types of claims described in
Section V below. Claims based on acts or omissions of the Debtors that occurred before the
Petition Date must be filed on or prior to the applicable Bar Date, even if such claims are not
now fixed, liquidated or certain or did not mature or become fixed, liquidated or certain before
the Petition Date.

        Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word
“claim” means: (a) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured.

II.    WHAT TO FILE

         The Debtors are enclosing a proof of claim form (the “General Proof of Claim Form”) for
use in these cases; if your claim is listed on the schedules of assets and liabilities filed by the
Debtors (collectively, the “Schedules”), the General Proof of Claim Form also sets forth the
amount of your claim as listed on the Schedules, the specific Debtor against which the claim is
scheduled, and whether the claim is scheduled as “disputed,” “contingent,” or “unliquidated.”
You will receive a different General Proof of Claim Form for each claim listed in your name on
the Schedules. You may utilize the General Proof of Claim Form(s) provided by the Debtors to
file your claim. Additional General Proof of Claim Forms may be obtained at (i) the website
established by the Debtors’ Court-approved claims and noticing agent, Omni Agent Solutions
(the “Claims and Noticing Agent”), located at http://www.omniagentsolutions.com/bsaclaims, or
(ii) the Bankruptcy Court’s website located at www.uscourts.gov/forms/bankruptcy-forms.

Proofs of Claim must:                       √ Be signed by the claimant
                                            √ Be written in English

                                                2
           Case 20-10343-LSS         Doc 667-1      Filed 05/18/20     Page 23 of 65




                                            √ Be denominated in United States currency
                                              (using the exchange rate, if applicable, as of
                                              the Petition Date)
                                            √ Set forth with specificity the legal and factual
                                              basis for the alleged claim, including all of the
                                              information requested in the General Proof of
                                              Claim Form, and attach to your completed
                                              proof of claim any documents on which the
                                              claim is based (if voluminous, attach a
                                              summary) or explanation as to why the
                                              documents are not available. If you fail to
                                              attach supporting documents, the absence of
                                              such supporting documents will not
                                              automatically result in disallowance of your
                                              claim, but you may be required to provide
                                              additional     information     or     supporting
                                              documentation at a later date, and your claim
                                              may be subject to an objection on the grounds
                                              that you failed to include any supporting
                                              documentation as required by Bankruptcy Rule
                                              3001(c).

        Any holder of a claim against more than one Debtor who has not filed a proof of claim
prior to entry of the Bar Date Order must file a separate General Proof of Claim with respect to
each Debtor. Any holder of a claim must identify on its General Proof of Claim the specific
Debtor against which its claim is asserted and the case number of that Debtor’s bankruptcy case.
The Debtors are set forth on the first page of this Notice. Any holder of a claim must sign the
claim or, if the claimant is not an individual, an authorized agent or representative must sign the
claim.

        ATTENTION PARTICIPANTS IN THE RESTORATION PLAN: If you are a
participant in the Restoration Plan, a non-qualified defined benefit retirement plan under section
457(f) of the Internal Revenue Code that provided supplemental retirement benefits to certain
participants in the Debtors’ retirement plans whose compensation exceeded the annual
compensation limit, you will receive a General Proof of Claim that will include the amount that
the Debtors’ Schedules reflect you are owed on account of your employment as both an
employee of BSA and a Local Council, if applicable. This amount is based only on a
preliminary actuarial determination. The General Proof of Claim that you receive will not
distinguish between your Restoration Plan claims in your capacity as a Local Council or National
Council employee, if both exist. The Debtors’ Schedules list these claims as “contingent” and/or
“unliquidated,” meaning that you must file a proof of claim in order to preserve any claims you
may have under the Restoration Plan. If you do not agree with the amount or entities listed in
the General Proof of Claim that you receive, you must indicate on your General Proof of
Claim what you believe to be the correct amount or responsible entity or entities.

III.   WHEN AND WHERE TO FILE



                                                3
             Case 20-10343-LSS       Doc 667-1      Filed 05/18/20    Page 24 of 65




       Except as provided for herein, all proofs of claim must be filed so as to be received on or
before November 16, 2020 at 5:00 p.m. (Eastern Time) as follows:

IF BY FIRST CLASS MAIL, OVERNIGHT COURIER OR HAND DELIVERY:

               BSA Claims Processing
               c/o Omni Agent Solutions
               5955 De Soto Ave., Suite 100
               Woodland Hills, CA 91367

IF ELECTRONICALLY:

       The website established by the Claims and Noticing Agent, using the interface available
on the website located at http://www.omniagentsolutions.com/bsaclaims (the “Electronic Filing
System”).

       General Proofs of Claim will be deemed filed only when received at the address listed
above or via the Electronic Filing System on or before the applicable Bar Dates. General
Proofs of Claim may not be delivered by email, facsimile, or telecopy transmission (other
than General Proofs of Claim filed electronically through the Electronic Filing System).

IV.    CONFIDENTIALITY PROTOCOL GOVERNING SUBMISSION OF PROOFS
       OF CLAIMS OF MINORS:

        The Bar Date Order provides that a Confidentiality Protocol shall govern the submission
of certain of the proofs of claim:

        Minors and their parents and legal guardians holding non-Sexual Abuse Claims are
directed not to file a General Proof of Claim with the Court. Instead and as described above, the
General Proof of Claim must be (a) mailed and delivered to the Claims and Noticing Agent at the
following address:

                                   BSA Claims Processing
                                  c/o Omni Agent Solutions
                                 5955 De Soto Ave., Suite 100
                                  Woodland Hills, CA 91367

or (b) filed through the Electronic Filing            System    via   the   website   located   at
http://www.omniagentsolutions.com/bsaclaims.

V.     WHO NEED NOT FILE A PROOF OF CLAIM

        You do not need to file a General Proof of Claim on or prior to the applicable Bar Dates
if you are:

       (1)     any person or entity whose claim is listed on the Schedules; provided that (i) the
               claim is not listed on the Schedules as “disputed,” “contingent,” or
               “unliquidated,” (ii) the person or entity does not dispute the amount, nature, and


                                                4
                Case 20-10343-LSS       Doc 667-1      Filed 05/18/20       Page 25 of 65




                  priority of the claim as set forth in the Schedules, and (iii) the person or entity
                  does not dispute that the claim is an obligation of the specific Debtor against
                  which the claim is listed in the Schedules;

          (2)     any person or entity whose claim has been paid in full;

          (3)     any holder of a claim allowable under section 503(b) and 507(a)(2) of the
                  Bankruptcy Code as an administrative expense (other than a holder of a section
                  503(b)(9) claim);

          (4)     any person or entity who holds a claim that heretofore has been allowed by order
                  of the Bankruptcy Court entered on or before the applicable Bar Date;

          (5)     any holder of a claim for which a separate deadline has been fixed by the
                  Bankruptcy Court;

          (6)     any person or entity who has, as of the date of entry of the Bar Date Order,
                  already filed a proof of claim with the Claims and Noticing Agent or the Court,
                  utilizing a claim form that substantially conforms to the General Proof of Claim
                  Form or Official Bankruptcy Form No. 410; or

          (7)     either Debtor in these chapter 11 cases having a claim against the other Debtor in
                  these chapter 11 cases.

       This Notice may be sent to persons and entities that have had some relationship with or
have done business with the Debtors but may not have an unpaid claim against the Debtors. The
fact that you have received this Notice does not mean that you have a claim or that the
Debtors or the Bankruptcy Court believe that you have a claim against the Debtors.

VI.       SEXUAL ABUSE CLAIMS

If you have a Sexual Abuse Claim, please see the Notice of Deadline for Filing Sexual Abuse
Claims in the Boy Scouts of America Case and file a Sexual Abuse Survivor Proof of Claim,
which may be found at www.OfficialBSAClaims.com. If you have not filed a proof of claim
prior to the entry of the Bar Date Order, you must complete a Sexual Abuse Survivor
Proof of Claim, but you do NOT need to complete a General Proof of Claim.

You have a Sexual Abuse Claim if you experienced sexual abuse in Scouting on or before
February 18, 2020. Sexual abuse includes:

      •   sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, sexual
          touching, sexualized interaction, sexual comments about a person’s body, or other verbal
          or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of
          whether or not such behavior was itself sexual or against the law, and regardless of
          whether you thought the behavior was sexual abuse at the time;

      •   sexual abuse includes behavior between a child and an adult, between a child and another
          child, or between a non-consenting adult Scouting participant and another adult, in each


                                                   5
              Case 20-10343-LSS        Doc 667-1     Filed 05/18/20    Page 26 of 65




          instance without regard to whether such activity involved explicit force, whether such
          activity involved genital or other physical contact, and whether there is or was any
          associated physical, psychological, or emotional harm to the child or non-consenting
          adult Scouting participant;

      •   sexual abuse involves behaviors including penetration or fondling of the child’s or non-
          consenting adult Scouting participant’s body, other body-on-body contact, or non-
          contact, behaviors such as observing or making images of a child’s or non-consenting
          adult Scouting participant’s naked body, showing or making pornography, or having
          children behave in sexual behavior as a group.

If you have a claim arising from other types of abuse, including non-sexual physical abuse,
non-sexual emotional abuse, bullying or hazing, and you have not filed a proof of claim
prior to the entry of the Bar Date Order, you must file a General Proof of Claim as set
forth in the Bar Date Order and this Notice.

VII.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you hold a claim arising out of the rejection of an executory contract or unexpired lease
and you have not filed a proof of claim prior to the entry of the Bar Date Order, you must file a
General Proof of Claim based on such rejection within thirty (30) days after the later of (i) the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving
such rejection, (ii) the effective date of such rejection, or (iii) the effective date of a plan of
reorganization, or be forever barred from doing so; provided, however, that a party to an
executory contract or unexpired lease that asserts a claim on account of unpaid amounts accrued
and outstanding as of the Petition Date pursuant to such executory contract or unexpired lease
(other than a rejection damages claim) must file a General Proof of Claim for such amounts on or
before the General Bar Date or Governmental Bar Date, as applicable, unless an exception
identified in Section V above applies.

VIII. CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE
      APPLICABLE BAR DATE

     ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE
REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION V ABOVE,
AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE
FORM, SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM
FOR THE PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN
THESE CASES AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’
CASES ON ACCOUNT OF SUCH CLAIM.

IX.       THE DEBTORS’ SCHEDULES AND ACCESS THERETO

       You may be listed as a holder of a claim against one or more of the Debtors in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed General Proof of Claim Form(s) regarding the nature,
amount, and status of your claim(s). If you received postpetition payments from the Debtors



                                                 6
            Case 20-10343-LSS         Doc 667-1      Filed 05/18/20     Page 27 of 65




(as authorized by the Bankruptcy Court) on account of your claim(s), the enclosed General
Proof of Claim Form will reflect the net amount of your claim(s).

       If you rely on the Debtors’ Schedules and/or the enclosed General Proof of Claim
Form(s), it is your responsibility to determine that the claim accurately is listed on the Schedules.
However, you may rely on the enclosed form, which lists your claim as scheduled, identifies the
Debtor against which it is scheduled, and specifies whether the claim is disputed, contingent, or
unliquidated.

        As set forth above, if you agree with the nature, amount, and status of your claim as listed
in the Debtors’ Schedules, and if you do not dispute that your claim only is against the Debtor
specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or
“unliquidated,” you need not file a General Proof of Claim. Otherwise, or if you decide to file a
General Proof of Claim, you must do so before the applicable Bar Dates, in accordance with the
procedures set forth in this Notice.

        If your claims are listed as contingent, unliquidated, or disputed in the Debtors’
Schedules, you must file a General Proof of Claim by the applicable Bar Date, or your
rights and claims may be waived.

       In the event that the Debtors amend or supplement their Schedules subsequent to the
entry of the Bar Date Order, the Debtors shall give notice of any amendment or supplement to
the holders of claims affected thereby, and such holders shall have until the later of (i) the
applicable Bar Date and (ii) thirty (30) days from the date of such notice to file a General Proof
of Claim or be barred from doing so and shall be given notice of such deadline.

        Copies of the Debtors’ Schedules are available for inspection on the Bankruptcy Court’s
electronic docket for the Debtors’ chapter 11 cases, which is posted on (i) the website established
by Omni Agent Solutions, the claims and noticing agent for the Debtors’ cases, at
www.omniagentsolutions.com/bsa, at no charge and (ii) on the Court’s website at
http://www.deb.uscourts.gov/. A login and password to the Bankruptcy Court’s Public
Access to Electronic Records (“PACER”) are required to access this information and can be
obtained through the PACER Service Center at http://www.pacer.gov.

       Copies of the Schedules also may be examined between the hours of 8:00 a.m. and 4:00
p.m., Prevailing Eastern Time, Monday through Friday at the Office of the Clerk of the Court,
824 North Market Street, 3rd Floor, Wilmington, Delaware 19801. Copies of the Debtors’
Schedules also may be obtained by request to the Claims and Noticing Agent.

A HOLDER OF A POTENTIAL CLAIM AGAINST THE DEBTORS SHOULD CONSULT AN
ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH AS
WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.


       If you need additional information about the Bar Dates, proofs of claim forms, filing
proofs of claim or other information about the Debtors’ chapter 11 cases, you can contact the
Claims and Noticing Agent by:
       Calling (toll-free): 866-907-BSA1

                                                 7
             Case 20-10343-LSS     Doc 667-1    Filed 05/18/20   Page 28 of 65




          Emailing:       BSAInquiries@omniagnt.com
          Visiting:       http://www.omniagentsolutions.com/bsaclaims

       You may obtain information, but not legal advice, from the Claims and Noticing
Agent. You may wish to consult an attorney if you have any questions, including if you
should file a General Proof of Claim.
Dated: ____________, 2020                      BY ORDER OF THE COURT
Wilmington, Delaware

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/
Derek C. Abbott (No. 3376)
Andrew R. Remming (No. 5120)
Joseph C. Barsalona II (No. 6102)
Paige N. Topper (No. 6470)
Eric Moats (No. 6441)
1201 North Market Street, 16th Floor
P.O. Box 1347
Wilmington, Delaware 19899-1347
Telephone: (302) 351-9314
Email: dabbott@mnat.com
       aremming@mnat.com
       jbarsalona@mnat.com
       ptopper@mnat.com
       emoats@mnat.com

– and –

SIDLEY AUSTIN LLP
Jessica C. K. Boelter
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Email: jboelter@sidley.com

SIDLEY AUSTIN LLP
Thomas A. Labuda
Michael C. Andolina
Matthew E. Linder
Blair M. Warner
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Email: tlabuda@sidley.com
       mandolina@sidley.com
       mlinder@sidley.com

                                            8
         Case 20-10343-LSS     Doc 667-1   Filed 05/18/20   Page 29 of 65




     blair.warner@sidley.com

COUNSEL TO THE DEBTORS AND DEBTORS IN
POSSESSION




                                       9
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20     Page 30 of 65




                         Exhibit 2

            Form of Abuse Claims Bar Date Notice
                    Case 20-10343-LSS         Doc 667-1     Filed 05/18/20     Page 31 of 65

Notice of Deadline for Filing Sexual Abuse Claims in the Boy Scouts of
                       America Bankruptcy Case

All Sexual Abuse Survivors Need to File Claims by November 16, 2020
       This is an official notice approved by the Bankruptcy Court. This is not a solicitation from a lawyer.

              Una versión en español de este aviso está disponible en www.OfficialBSAclaims.com
                                        o llamando al 1-866-907-2721.

   •    Please read this notice carefully as it may impact your rights against the Boy Scouts of America
        (“BSA”), BSA Local Councils and the organizations that sponsored your troop or pack.
   •    Regardless of how old you are today, if you were sexually abused on or before February 18, 2020 in
        connection with the Boy Scouts, Cub Scouts, or any activity associated with BSA or Scouting, you are
        referred to in this notice as a “Sexual Abuse Survivor,” and you must file a claim.

   •    If you do not file a sexual abuse claim by November 16, 2020, you may lose rights against BSA,
        Local Councils, and organizations that sponsored your troop or pack, including the right to
        compensation from BSA.
   •    You can file a claim using the Sexual Abuse Survivor Proof of Claim Form approved by the court (1) at
        the following website: www.OfficialBSAClaims.com, or (2) by mailing your Sexual Abuse Survivor
        Proof of Claim to the address listed below. Your information will be kept private (see Question 6
        below).

   •    If the plan to reorganize BSA is approved, it could release claims you hold against certain third
        parties, including against BSA Local Councils and organizations that sponsored your troop or
        pack. Please visit www.OfficialBSAClaims.com to learn more about the release. See Question 9 below
        for more information.

                 YOUR LEGAL RIGHTS AND OPTIONS IN THIS BANKRUPTCY CASE

                                      The only way to get compensation for any harm done to you during your
FILE A PROOF OF CLAIM
                                      time in Scouting.

                                      Get no compensation. If you are an adult and do not have a repressed
DO NOTHING                            memory of sexual abuse, you will give up your right to bring your claim in
                                      the future.


   •    Your rights and options – and the deadline to exercise them by – are explained in more detail in this
        notice.




   QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM
                     Case 20-10343-LSS        Doc 667-1       Filed 05/18/20    Page 32 of 65

                                             BASIC INFORMATION

1.       Why was this notice issued?

BSA has filed a chapter 11 bankruptcy case. The Bankruptcy Court has set a deadline for filing claims against
BSA for sexual abuse that took place on or before February 18, 2020, which is the date that BSA filed.

This case is filed in the U.S. Bankruptcy Court for the District of Delaware, and the case is known as In re Boy
Scouts of America and Delaware BSA, LLC, No. 20-10343 (Bankr. D. Del.). The Bankruptcy Court judge
overseeing the case is Judge Laurie Selber Silverstein.

The Bankruptcy Court authorized BSA to send out this notice. You have the right to file a claim in the
bankruptcy case if you were sexually abused in connection with Scouting, regardless of how old you are today.
You are required to file a Sexual Abuse Survivor Proof of Claim on or before November 16, 2020 at 5:00 p.m.
(Eastern Time).


                                           SEXUAL ABUSE CLAIMS

2.       What is considered sexual abuse?

You have a Sexual Abuse Claim if you experienced sexual abuse in Scouting. Sexual abuse includes:

     •   sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, sexual touching,
         sexualized interaction, sexual comments about a person’s body, or other verbal or non-verbal behaviors
         that facilitated, contributed to, or led up to abuse, regardless of whether or not such behavior was itself
         sexual or against the law, and regardless of whether you thought the behavior was sexual abuse at the
         time;

     •   sexual abuse includes behavior between a child and an adult, between a child and another child, or
         between a non-consenting adult Scouting participant and another adult, in each instance without regard
         to whether such activity involved explicit force, whether such activity involved genital or other physical
         contact, and whether there is or was any associated physical, psychological, or emotional harm to the
         child or non-consenting adult Scouting participant;

     •   sexual abuse involves behaviors including penetration or fondling of the child’s or non-consenting adult
         Scouting participant’s body, other body-on-body contact, or non-contact, behaviors such as observing or
         making images of a child’s or non-consenting adult Scouting participant’s naked body, showing or
         making pornography, or having children behave in sexual behavior as a group.

The sexual abuse must have occurred on or before February 18, 2020, and be between a child and an adult,
between a child and another child, or between a non-consenting adult Scouting participant and another adult.

If you have a claim arising from other types of abuse, including non-sexual physical abuse, non-sexual
emotional abuse, bullying or hazing, you should consult the Notice of Deadlines Requiring Filing of Proof of
Claim and file a General Proof of Claim (Official Bankruptcy Form 410).




     QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM

                                                        -2-
                    Case 20-10343-LSS         Doc 667-1       Filed 05/18/20   Page 33 of 65

3.       Who should file a Sexual Abuse Survivor Proof of Claim?

You should file a Sexual Abuse Survivor Proof of Claim if you have a Sexual Abuse Claim as defined above.
You should file a Sexual Abuse Survivor Proof of Claim regardless of whether you:

     •   Did or did not report your sexual abuse to BSA or to anyone else;

     •   Believe the applicable statute of limitations may have run on your Sexual Abuse Claim;

     •   Previously filed a lawsuit or asserted claims in connection with the sexual abuse against BSA and/or a
         BSA Local Council or organization that sponsored your troop or pack;

     •   Previously had your Sexual Abuse Claim paid in full by BSA under a settlement, but you believe you
         may have additional claims beyond what was agreed to in the settlement agreement;

     •   Are included in, or represented by, another action with respect to your Sexual Abuse Claim.

You should submit a Sexual Abuse Survivor Proof of Claim regardless of your age now or the length of time
that has passed since the abuse took place.

Even if the applicable state statute of limitations has run on your Sexual Abuse Claim, you should still file your
claim.

Statutes of limitation are laws passed by a legislative body in each state that sets the maximum time after an
event or discovery of an event when a lawsuit may be filed. Statutes of limitation vary by state.

You do not need to file a Sexual Abuse Survivor Proof of Claim if you are a “future claimant.” Future
claimants are individuals who:

     •   were under the age of 18 as of February 18, 2020; and/or

     •   are not aware of their sexual abuse claim as a result of “repressed memory,” to the extent this concept is
         recognized by the highest court of the state or territory where the sexual abuse occurred.

The court has appointed a Future Claimants’ Representative to represent your rights in the bankruptcy case.

Do not file a Sexual Abuse Survivor Proof of Claim if your claim is based on anything other than sexual abuse
as defined above. If you have a claim arising from other types of non-sexual abuse, including non-sexual
physical abuse, non-sexual emotional abuse, bullying or hazing, you should consult the Notice of Deadlines
Requiring Filing of Proof of Claim and file a General Proof of Claim (Official Bankruptcy Form 410).

4.       What if I am still not sure if I have a Sexual Abuse Claim?

You should consult with an attorney if you have any questions, including whether you should file a Sexual
Abuse Survivor Proof of Claim.


                    HOW TO FILE A SEXUAL ABUSE SURVIVOR PROOF OF CLAIM

5.       How can I file my Sexual Abuse Survivor Proof of Claim?

     QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM

                                                        -3-
                    Case 20-10343-LSS         Doc 667-1      Filed 05/18/20     Page 34 of 65

If you have not previously submitted a proof of claim, you need to submit a Sexual Abuse Survivor Proof of
Claim by 5:00 p.m. (Eastern Time) on November 16, 2020. You can use the enclosed form or you can
download one and send it electronically through the link below or by mail at the address below. If you have
questions you can contact your attorney or call 1-866-907-2721 to speak to the Claims Agent. The Claims
Agent can provide information about how to file a claim, but cannot offer any legal advice.

Please send your Sexual Abuse Survivor Proof of Claim to one of the following:

     By Mail, Overnight Courier or Hand Delivery                 Through the Bankruptcy Case Website
              BSA Abuse Claims Processing
                c/o Omni Agent Solutions
                                                                   Go to www.OfficialBSAClaims.com
              5955 De Soto Ave., Suite 100
               Woodland Hills, CA 91367


6.        Will my information be kept confidential?

Yes, subject to the limitations described below. The Bankruptcy Court has set up a procedure to protect your
privacy. In order to protect your privacy, please do not file your Sexual Abuse Survivor Proof of Claim with
the Bankruptcy Court. Instead, you must file according to the directions above. Sexual Abuse Survivor Proofs
of Claim will not be available to the public unless you choose to release that information.

Unless you elect otherwise on the Sexual Abuse Survivor Proof of Claim, your identity and your Sexual Abuse
Survivor Proof of Claim will be kept confidential and outside the public record. However, information about
your Sexual Abuse Claim will be confidentially provided, pursuant to Bankruptcy Court-approved guidelines,
to the following parties:
      • Counsel and retained advisors to BSA;
      • Officers, directors, and employees of BSA necessary to assist BSA and their counsel in reviewing and
        analyzing the Sexual Abuse Claims;

      • The Claims Agent (Omni Agent Solutions);

      • The Tort Claimants’ Committee;

      •   Counsel to the Ad Hoc Committee of Local Councils;

      •   Individual Local Councils solely with respect to Sexual Abuse Claims asserted against them;

      • The Office of the United States Trustee for the District of Delaware;

      • The United States Bankruptcy Court for the District of Delaware;

      • Certain insurers of BSA, including authorized claims administrators of such insurers and their reinsurers
        and counsel;

      • The Future Claimants’ Representative;


     QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM

                                                       -4-
                   Case 20-10343-LSS         Doc 667-1       Filed 05/18/20    Page 35 of 65

     • Any special arbitrator, mediator, or claims reviewer appointed to review and resolve Sexual Abuse
       Claims;

     • Any trustee, or functional equivalent thereof, appointed to administer payments to holders of Sexual
       Abuse Claims;

     • Anyone with the express written consent of BSA, the Tort Claimants’ Committee appointed by this
       Court to represent holders of Sexual Abuse Claims, and the Future Claimants’ Representative upon 7
       business days’ notice to holders of Sexual Abuse Claims; and
     • Such other persons that the Court determines need the information in order to evaluate Sexual Abuse
       Claims.

Please note that information in your Sexual Abuse Survivor Proof of Claim may be disclosed to governmental
authorities under mandatory reporting laws in many jurisdictions.

                                        ADDITIONAL INFORMATION

7.      Where can I get support?

BSA will continue to fund in-person counseling for any current or former Scout or member of their family by a
provider of their choice, when they are ready to take that step. To request in-person counseling, please
call 1-866-907-2721 or email restructuring@scouting.org.

8.      How do I report my sexual abuse to the authorities?

Reporting the sexual abuse protects other children by ensuring that perpetrators are barred from Scouting and
are reported to law enforcement. You can learn more about how to report the sexual abuse at
https://childwelfare.gov/topics/responding/reporting/hoh/. If you have not previously reported the sexual abuse
to BSA, please call 1-866-907-2721 or email restructuring@scouting.org.

Please know that reporting sexual abuse is different than filing a claim in BSA’s bankruptcy case.

9.      What could be released under the plan of reorganization?

The chapter 11 plan of reorganization may contain broad releases of BSA and certain third parties and related
injunction provisions. If approved, these provisions could release claims you hold against BSA and certain
third parties, including against Local Councils and organizations that sponsored your troop or pack. Also if
approved, these provisions would prohibit you from filing lawsuits against BSA and certain third parties related
to any Sexual Abuse Claim. Instead, a proposed chapter 11 plan for BSA could channel these claims to a trust
for Sexual Abuse Survivors. Please note that a chapter 11 plan has not yet been proposed for solicitation or
agreed to by any parties in interest in BSA’s chapter 11 proceeding. Once it becomes available for solicitation,
you should carefully review the full text of the plan of reorganization release, injunction, and related provisions
and any applicable release provision at www.OfficialBSAClaims.com. Please further note that only BSA is a
debtor in BSA’s chapter 11 proceeding and other third parties, such as the BSA Local Councils and chartered
organizations, are not. If you believe you may have a claim against one of these organizations, you must take
additional legal action to preserve and pursue such claim.



     QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM

                                                       -5-
                     Case 20-10343-LSS        Doc 667-1    Filed 05/18/20   Page 36 of 65

10.       What happens if I do not file a Sexual Abuse Survivor Proof of Claim?

If you fail to submit a completed Sexual Abuse Survivor Proof of Claim to the Claims Agent on or before
November 16, 2020, you may not be able to:
      •   vote on BSA’s plan of reorganization; or
      •   receive any compensation in BSA bankruptcy case for your Sexual Abuse Claim.

      YOU MAY WANT TO CONSULT WITH AN ATTORNEY REGARDING THIS NOTICE AND
        WHETHER YOU SHOULD FILE A SEXUAL ABUSE SURVIVOR PROOF OF CLAIM.




      QUESTIONS? CALL 1-866-907-2721, EMAIL BSAINQUIRIES@OMNIAGNT.COM, OR VISIT WWW.OFFICIALBSACLAIMS.COM

                                                     -6-
Case 20-10343-LSS   Doc 667-1    Filed 05/18/20   Page 37 of 65




                          Exhibit 3

           Form of Abuse Claims Publication Notice
                            Official Approved Notice from Bankruptcy Court
            Case 20-10343-LSS             Doc 667-1        Filed 05/18/20        Page 38 of 65

                Sexual Abuse Claims in Boy Scouts Bankruptcy

 Regardless of how old you are today or when the sexual abuse occurred,
you need to file your claim by 5 p.m. (Eastern Time) on November 16, 2020.
The Boy Scouts of America (“BSA”) has filed bankruptcy in order to restructure its nonprofit organization
and pay Sexual Abuse Survivors. Please read this notice carefully as it may impact your rights against
BSA, Local Councils and organizations that sponsored your troop or pack and provides information about
the case, In re Boy Scouts of America and Delaware BSA, LLC, No. 20-10343 (Bankr. D. Del.). This notice
is a short summary. For more detail, visit www.OfficialBSAClaims.com or call 1-866-907-2721.

                               Who Should File a Sexual Abuse Claim?
Anyone who was sexually abused during their time in Scouting, on or before February 18, 2020,
must file a claim. This includes sexual abuse in connection with Boy Scouts, Cub Scouts, or any entity
or activity associated with Scouting.

Sexual Abuse Claims include, but are not limited to: sexual misconduct, exploitation, or touching, sexual
comments about a person or other behaviors that led to abuse, even if the behavior was not sexual or against
the law, and regardless of whether you thought the behavior was sexual abuse or not. These acts could be
between a: (1) child and an adult, (2) child and another child, or (3) non-consenting adult Scouting participant
and another adult.

                     When and How Should I File a Sexual Abuse Claim?
You should file a claim using the Sexual Abuse Survivor Proof of Claim by November 16, 2020 at 5:00 p.m.
(Eastern Time). If you do not file a timely Sexual Abuse Claim, you may lose rights against BSA, Local
Councils or organizations that sponsored your troop or pack, including any right to compensation.

Your information will be kept private. You can download and file a claim at www.OfficialBSAclaims.com
or call 1-866-907-2721 for help on how to file a claim by mail.

                                 ACT NOW Before Time Runs Out:

                       CLAIM                                                            WWW.




                        •
                  File a Sexual                      •
                                         If your claim is approved,                 •
                                                                               Have questions?
                 Abuse Survivor           you may receive money            Call or visit the website
                 Proof of Claim.            from the bankruptcy.            for more information.

If the plan to reorganize BSA is approved, it could release claims you hold against certain third
parties, including against Local Councils and organizations that sponsored your troop or pack.
Please visit the website to review the plan of reorganization and to learn more about the release.

                                              Other Support
BSA will fund in-person counseling for current or former Scouts or their family. To request in-person
counseling, please call 1-866-907-2721 or email restructuring@scouting.org.

                                   Your information will be kept private.


            www.OfficialBSAclaims.com                                  1-866-907-2721
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 39 of 65




                         Exhibit 4

             Form of Abuse Claims Email Notice
             Case 20-10343-LSS            Doc 667-1        Filed 05/18/20       Page 40 of 65



To:
From: BSAInquiries@omniagnt.com
Re: Boys Scouts of America Bankruptcy Deadline

                   Sexual Abuse Claims in Boy Scouts of America Bankruptcy
                Sexual Abuse Survivors Need to File Claims by November 16, 2020
                          Una versión en español de este aviso está disponible en
                        www.OfficialBSAclaims.com o llamando al 1-866-907-2721.

The Boy Scouts of America (“BSA”) has filed bankruptcy in order to restructure its nonprofit business and pay
Sexual Abuse Survivors. Please read this notice carefully as it may impact your rights against BSA, Local
Councils and organizations that sponsored your troop or pack. This notice provides information about the
bankruptcy case, In re Boy Scouts of America and Delaware BSA, LLC, No. 20-10343 (Bankr. D. Del.). Go to
www.OfficalBSAclaims.com or call 1-866-907-2721 for more information.

 We encourage Sexual Abuse Survivors, regardless of how old they are today or when the sexual abuse
                                    happened, to file claims.

                                Who Should File a Sexual Abuse Claim?
Anyone who was sexually abused during their time in Scouting, on or before February 18, 2020, must
file a claim. This includes sexual abuse in connection with Boy Scouts, Cub Scouts, or any entity or activity
associated with Scouting.

Sexual Abuse Claims include, but are not limited to: sexual misconduct, exploitation, or touching, sexual
comments about a person or other behaviors that led to abuse, even if the behavior was not sexual or against
the law, and regardless of whether you thought the behavior was sexual abuse or not. These acts could be
between a: (1) child and an adult, (2) child and another child, or (3) non-consenting adult Scouting participant
and another adult.

                          When and How Should I File a Sexual Abuse Claim?
You should file a claim using the Sexual Abuse Survivor Proof of Claim Form by November 16, 2020 at 5:00
p.m. (Eastern Time). If you do not file a timely Sexual Abuse Claim, you may lose rights against BSA,
Local Councils, or organizations that sponsored your troop or pack, including any right to
compensation.
Your information will be kept confidential. You can download and file                            a   claim    at
www.OfficialBSAclaims.com or call 1-866-907-2721 for help on how to file a claim by mail.

                                     Act Now Before Time Runs Out:
    •   File a Sexual Abuse Survivor Proof of Claim.
    •   If your claim is approved, you may receive money from the bankruptcy.
    •   Have questions? Call or visit the website for more information.

Register your email address at www.OfficialBSAclaims.com to receive important case information. If the
plan to reorganize BSA is approved, it could release claims you hold against certain third parties,
including against Local Councils and organizations that sponsored your troop or pack. Please visit the
website to review the plan of reorganization and to learn more about the release.

                                              Other Support
BSA will fund in-person counseling for current or former Scouts or their family. To request in-person
counseling, please call 1-866-907-2721 or email restructuring@scouting.org.

                               Your information will be kept confidential.
Case 20-10343-LSS     Doc 667-1   Filed 05/18/20    Page 41 of 65



  www.OfficialBSAclaims.com                        1-866-907-2721
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 42 of 65




                         Exhibit 5

               Form of Abuse Claims TV Spot
           Case 20-10343-LSS        Doc 667-1     Filed 05/18/20     Page 43 of 65




BSA :30 Second TV Script
72 words

VO:

This is an important message for all current and former Boy Scouts and volunteers.

The Boy Scouts of America have declared bankruptcy.

If you were sexually abused in Scouting, you could receive compensation, but you must file a
claim in the bankruptcy case by November 16, 2020

You may file a Sexual Abuse Claim regardless of your current age or the year the sexual abuse
occurred.

For more information, visit OfficialBSAclaims.com or call 1-866-907-2721.

Disclaimer language for last frame of TV (only appears on screen and not in VO): Paid for
by the Boy Scouts of America by order of the U.S. Bankruptcy Court.
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 44 of 65




                         Exhibit 6

               General Proof of Claim Form
                               Case 20-10343-LSS                      Doc 667-1              Filed 05/18/20                Page 45 of 65
 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Fill in the information to identify the case (Select only one Debtor per form):

      In re Boy Scouts of America, Case No. 20-10343 (LSS)
      In re Delaware BSA, LLC, Case No. 20-10342 (LSS)




Official Form 410
Proof of Claim                                                                                                                                                        04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of
claims under section 503(b)(9), do not use this form to make a request for payment of an administrative expense. Make such a request
according to 11 U.S.C. § 503. THIS FORM SHOULD NOT BE USED TO ASSERT A SEXUAL ABUSE CLAIM. FOR INFORMATION ON HOW TO
FILE A SEXUAL ABUSE SURVIVOR PROOF OF CLAIM, GO TO: www.officialbsaclaims.com
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.




   Part 1:      Identify the Claim
1. Who is the current creditor?
                                           Name of the current creditor (the person or entity to be paid for this claim)

                                           Other names the creditor used with the debtor


2. Has this claim been acquired               No
   from someone else?                         Yes     From whom?

3. Where should notices and                Where should notices to the creditor be sent?                        Where should payments to the creditor be sent? (if
   payments to the creditor be                                                                                  different)
   sent?

   Federal Rule of                          Name                                                                 Name
   Bankruptcy Procedure
   (FRBP) 2002(g)
                                            Number          Street                                               Number          Street


                                            City                            State               ZIP Code         City                          State              ZIP Code


                                           Contact Phone                                                         Contact Phone

                                           Contact email                                                         Contact email

                                           Uniform claim identifier for electronic payments in chapter 13 (if you use one)



4. Does this claim amend one                  No
   already filed?                             Yes      Claim Number on court claims registry (if known)                                   Filed On
                                                                                                                                                     MM / DD / YYYY

5. Do you know if anyone else
                                              No
   has filed a proof of claim for
   this claim?                                Yes     Who made the earlier filing?




 Official Form 410                                                        Proof of Claim                                                                 Page 1
                                  Case 20-10343-LSS                      Doc 667-1          Filed 05/18/20             Page 46 of 65


   Part 2:     Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number you            No
   use to identify the debtor?
                                          Yes      Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the claim?                     $                                             Does this amount include interest or other charges?
                                                                                              No
                                                                                              Yes       Attach statement itemizing interest, fees, expenses, or other
                                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the                Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                           Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                           Limit disclosing information that is entitled to privacy, such as health care information




9. Is all or part of the claim      No
   secured?                         Yes       The claim is secured by a lien on property

                                            Nature of property:
                                                  Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                               Attachment (Official Form 410-A) with this Proof of Claim
                                                  Motor Vehicle

                                                  Other      Describe:


                                              Basis for perfection:
                                              Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,
                                              a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                              recorded.


                                              Value of Property:                                  $
                                              Amount of the claim that is secured:                $

                                              Amount of the claim that is unsecured:              $                            (The sum of the secured and
                                                                                                                               unsecured amounts should match the
                                                                                                                               amount in line 7).


                                              Amount necessary to cure any default as of the date of the petition:                 $


                                              Annual Interest Rate:       (when case was filed)       ____________%
                                                  Fixed
                                                  Variable



10. Is this claim based on a        No
    lease?                           Yes      Amount necessary to cure any default as of the date of the petition.                 $

11. Is this claim subject to a      No
    right of setoff?                 Yes      Identify the property:


12. Is this claim for the value     No
    of goods received by the         Yes      Amount of 503(b)(9) Claim: $
    debtor within 20 days
    before the
    commencement date of
    this case (11 U.S.C.
    §503(b)(9)).?



 Official Form 410                                                         Proof of Claim                                                          Page 2
                                  Case 20-10343-LSS                    Doc 667-1            Filed 05/18/20               Page 47 of 65
13. Is all or part of the claim        No
    entitled to priority under                                                                                                                   Amount entitled to priority
                                       Yes      Check all that apply
    11 U.S.C. § 507(a)?
                                            Domestic support obligations (including alimony and child support) under
                                            11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
    A claim may be partly
    priority and partly
                                            Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
    nonpriority. For example,
                                            personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
    in some categories, the
    law limits the amount
                                            Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
    entitled to priority.
                                            bankruptcy petition is filed or the debtor's business ends, whichever is earlier. 11                 $
                                            U.S.C. § 507(a)(4).

                                            Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                            Contributions to an employee benefit plan 11 U.S.C. § 507(a)(5).                                     $


                                            Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.                                   $

                                       * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




   Part 3:         Sign Below
The person completing               Check the appropriate box:
this proof of claim must
                                       I am the creditor.
sign and date it.
FRBP 9011(b).                          I am the creditor's attorney or authorized agent.
                                       I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP                   I am the guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
5005(a)(2) authorizes
courts to establish local           I understand that an authorized signature on this Proof of Claim serves as an acknowlegment that when calculating the
rules specifying what a
signature is.                       amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                                    I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a                and correct.
fraudulent claim could be
fined up to $500,000,               I declare under penalty of perjury that the foregoing is true and correct.
imprisoned for up to 5
years, or both.
18 U.S.C. §§ 152, 157, and          Executed on date
3571.                                                    MM / DD / YYYY



                                       Signature


                                    Print the name of the person who is completing and signing this claim:

                                    Name
                                                         First Name                           Middle Name                         Last Name


                                    Title

                                    Company
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                    Address
                                                         Number               Street



                                                         City                                              State                ZIP Code



                                    Contact Phone                                                          Email




 Official Form 410                                                       Proof of Claim                                                                Page 3
                        Case 20-10343-LSS              Doc 667-1   Filed 05/18/20          Page 48 of 65




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                               12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                             A Proof of Claim form and any attached documents
                                                                        must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the              number, individual’s tax identification number, or
   date the case was filed.                                             financial account number, and only the year of any
                                                                        person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                      For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,                     full name and address of the child’s parent or
   then state the identity of the last party who owned the              guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred             Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                        Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the   Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                To receive confirmation that the claim has been filed, enclose a
   definition of redaction on the next page.)
                                                                stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show       may view a list of filed claims in this case by visiting the Claims
   perfection of any security interest or any assignments or    Agent's website at http://www.omniagentsolutions.com/bsaclaims.
   transfers of the debt. In addition to the documents, a
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                Understand the terms used in this form
                                                                Administrative expense: Generally, an expense that arises after
 Do not attach original documents because
   attachments may be destroyed after scanning.
                                                                a bankruptcy case is filed in connection with operating,
                                                                liquidating, or distributing the bankruptcy estate.
                                                                11 U.S.C. § 503.
 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care
   information. Leave out or redact confidential                Claim: A creditor’s right to receive payment for a debt that the
   information both in the claim and in the attached            debtor owed on the date the debtor filed for bankruptcy. 11
   documents.                                                   U.S.C. §101 (5). A claim may be secured or unsecured.
                        Case 20-10343-LSS              Doc 667-1    Filed 05/18/20        Page 49 of 65


Creditor: A person, corporation, or other entity to whom a          Secured claim under 11 U.S.C. §506(a): A claim backed by
debtor owes a debt that was incurred on or before the date the      a lien on particular property of the debtor. A claim is secured
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                   to the extent that a creditor has the right to be paid from the
                                                                    property before other creditors are paid. The amount of a
                                                                    secured claim usually cannot be more than the value of the
Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown          particular property on which the creditor has a lien. Any
                                                                    amount owed to a creditor that is more than the value of the
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).
                                                                    property normally may be an unsecured claim. But exceptions
                                                                    exist; for example, see 11 U.S.C. § 1322(b) and the final
Evidence of perfection: Evidence of perfection of a security        sentence of 1325(a).
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,      Examples of liens on property include a mortgage on real
certificate of title, or financing statement.                       estate or a security interest in a car. A lien may be voluntarily
                                                                    granted by a debtor or may be obtained through a court
                                                                    proceeding. In some states, a court judgment may be a lien.
Information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax           Setoff: Occurs when a creditor pays itself with money
identification number, or a financial account number, only the      belonging to the debtor that it is holding, or by canceling a
initials of a minor’s name, and only the year of any person’s       debt it owes to the debtor.
date of birth. If a claim is based on delivering health care
goods or services, limit the disclosure of the goods or services    Uniform claim identifier: An optional 24-character identifier
to avoid embarrassment or disclosure of confidential health         that some creditors use to facilitate electronic payment.
care information. You may later be required to give more
information if the trustee or someone else in interest objects to
                                                                    Unsecured claim: A claim that does not meet the
the claim.
                                                                    requirements of a secured claim. A claim may be unsecured in
                                                                    part to the extent that the amount of the claim is more than the
Priority claim: A claim within a category of unsecured              value of the property on which a creditor has a lien.
claims that is entitled to priority under 11 U.S.C. §507(a).
These claims are paid from the available money or
property in a bankruptcy case before other unsecured                Offers to purchase a claim
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid           Certain entities purchase claims for an amount that is less than
wages.                                                              the face value of the claims. These entities may contact
                                                                    creditors offering to purchase their claims. Some written
                                                                    communications from these entities may easily be confused
Proof of claim: A form that shows the amount of debt the
                                                                    with official court documentation or communications from the
debtor owed to a creditor on the date of the bankruptcy filing.
                                                                    debtor. These entities do not represent the bankruptcy court,
The form must be filed in the district where the case is
                                                                    the bankruptcy trustee, or the debtor. A creditor has no
pending.
                                                                    obligation to sell its claim. However, if a creditor decides to
                                                                    sell its claim, any transfer of that claim is subject to
Redaction of information: Masking, editing out, or deleting         Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
certain information to protect privacy. Filers must redact or       Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
leave out information entitled to privacy on the Proof of           the bankruptcy court that apply.
Claim form and any attached documents.




Do not file these instructions with your form.
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 50 of 65




                         Exhibit 7

         Sexual Abuse Survivor Proof of Claim Form
                        Case 20-10343-LSS            Doc 667-1        Filed 05/18/20        Page 51 of 65

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


          In re:                                                     Chapter 11

          BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
          DELAWARE BSA, LLC, 1
                                                                     (Jointly Administered)
                                      Debtors.


                                  SEXUAL ABUSE SURVIVOR PROOF OF CLAIM
         This Sexual Abuse Survivor Proof of Claim must be submitted and received by 5:00 p.m. (Eastern Time) on November 16,
2020. Please carefully read the following instructions included with this SEXUAL ABUSE SURVIVOR PROOF OF CLAIM and
complete ALL applicable questions to the extent of your knowledge or recollection. If you do not know the answer to an open-ended
question, you can write “I don’t recall” or “I don’t know.” If a question does not apply, please write “N/A.” If you are completing
this form in hard copy, please write or type clearly using blue or black ink.

         The Sexual Abuse Survivor Proof of Claim must be delivered to Omni Agent Solutions, the Court-approved claims and
noticing agent (the “Claims Agent”), by either:

        (i)        Hand delivery, first class mail, or courier the original proof of claim to: BSA Abuse Claims Processing, c/o Omni
                   Agent Solutions, 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367, so that it is received on or before
                   November 16 , 2020 at 5:00 p.m. (Eastern Time); 2 or

        (ii)       Electronically using the interface available at: www.OfficialBSAClaims.com on or before November 16, 2020 at
                   5:00 p.m. (Eastern Time).

        Sexual Abuse Survivor Proofs of Claim sent by email or facsimile transmission will not be accepted.

          “You” and/or “Sexual Abuse Survivor” refers to the person asserting a Sexual Abuse Claim against the Boy Scouts of
America (“BSA”) related to the Sexual Abuse Survivor’s sexual abuse. For this claim to be valid, the Sexual Abuse Survivor must
sign this form. If the Sexual Abuse Survivor is deceased or incapacitated, the form must be signed by the Sexual Abuse Survivor’s
representative or the attorney for the Sexual Abuse Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be
signed by the survivor’s parent or legal guardian or attorney. Any Sexual Abuse Survivor Proof of Claim signed by a representative
or legal guardian must attach documentation establishing such person’s authority to sign the claim for the Sexual Abuse Survivor.

                                    Who Should File a Sexual Abuse Survivor Proof of Claim?

         This Sexual Abuse Survivor Proof of Claim is only for people who have experienced sexual abuse (defined below) on or
before February 18, 2020. This Sexual Abuse Survivor Proof of Claim is the way you assert an unsecured claim against BSA seeking
damages based on Scouting-related sexual abuse. Any person asserting a claim based on anything other than sexual abuse should use
the General Proof of Claim form (official bankruptcy form 410).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill
Lane, Irving, Texas 75038.
2
 If you are mailing your Sexual Abuse Survivor Proof of Claim, do not attach original documents with your Sexual Abuse Survivor
Proof of Claim.
                                                           Page 1 of 12
                       Case 20-10343-LSS              Doc 667-1        Filed 05/18/20         Page 52 of 65

                                                       What Is Sexual Abuse?

          For the purposes of this Sexual Abuse Survivor Proof of Claim, sexual abuse is defined as sexual conduct or misconduct,
sexual abuse or molestation, sexual exploitation, sexual touching, sexualized interaction, sexual comments about a person’s body, or
other verbal or non-verbal behaviors that facilitated, contributed to, or led up to abuse, regardless of whether or not such behavior was
itself sexual or against the law, and regardless of whether you thought the behavior was sexual abuse at the time. Sexual abuse
includes behavior between a child and an adult, between a child and another child, or between a non-consenting adult Scouting
participant and another adult, in each instance without regard to whether such activity involved explicit force, whether such activity
involved genital or other physical contact, and whether the child or non-consenting adult Scouting participant associated the abuse
with any physical, psychological, or emotional harm. It involves behaviors including penetration or fondling of the child’s or non-
consenting adult Scouting participant’s body, other body-on-body contact, or non-contact, behaviors such as observing or making
images of a child’s or non-consenting adult Scouting participant’s naked body, showing or making pornography, or having children
behave in sexual behavior as a group.

         If you have a claim arising from other types of non-sexual abuse, including non-sexual physical abuse, non-sexual emotional
abuse, bullying or hazing, you should consult the Notice of Deadlines Requiring Filing of Proof of Claim and file a General Proof of
Claim (Official Bankruptcy Form 410).

                                  You May Wish to Consult an Attorney Regarding This Matter.

         You may also obtain information from the Claims Agent by: (1) calling toll free at 866-907-2721, (2) emailing at
BSAInquiries@omniagnt.com, or (3) visiting the case website at www.OfficialBSAClaims.com (do not contact the Claims Agent for
legal advice).

                                                    What If I Don’t File on Time?

        Failure to complete and return this Sexual Abuse Survivor Proof of Claim by November 16, 2020 at 5:00 p.m.
(Eastern Time) may result in your inability to vote on a plan of reorganization and/or to receive a distribution from this
bankruptcy for sexual abuse related to BSA.

Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§
152, 157 and 3571.


                                                   PART 1: CONFIDENTIALITY

         Unless you indicate below, your identity and your Sexual Abuse Survivor Proof of Claim will be kept confidential, under
seal, and outside the public record. However, information in this Sexual Abuse Survivor Proof of Claim will be confidentially
provided, pursuant to Court-approved guidelines, to the Debtors, the Debtors’ counsel and retained advisors, certain insurers of BSA,
the Tort Claimants’ Committee, counsel to the Ad Hoc Committee of Local Councils, individual Local Councils solely with respect to
Sexual Abuse Claims asserted against them, attorneys at the Office of the United States Trustee for the District of Delaware, the
Future Claimants’ Representative, the Court, and confidentially to such other persons that the Court determines need the information
in order to evaluate the claim. Information in this Sexual Abuse Survivor Proof of Claim may be required to be disclosed to
governmental authorities under mandatory reporting laws in many jurisdictions.

        This Sexual Abuse Survivor Proof of Claim (along with any accompanying exhibits and attachments) will be
maintained as confidential unless you expressly request that it be publicly available by checking the “public” box and signing
below.

        PUBLIC: I want my identity and this Sexual Abuse Survivor Proof of Claim (together with any exhibits and attachments) to
be made part of the official claims register in these cases. My claim will be available for review by any and all members of the
public.


Signature:   ____________________________________________________________

Print Name: ____________________________________________________________



                                                              Page 2 of 12
                        Case 20-10343-LSS          Doc 667-1           Filed 05/18/20       Page 53 of 65


                                             PART 2: IDENTIFYING INFORMATION

    A.    Identity of Sexual Abuse Survivor

First Name ____________________ Middle Initial _____ Last Name ____________________ Jr/Sr/III _____

Mailing Address (If Sexual Abuse Survivor is incapacitated, is a minor, or is deceased, provide the address of the individual
submitting the claim. If you are in jail or prison, provide the address of your place of incarceration):

Number and Street:
City:                                                 State:                            Zip Code:
Country (not USA):                                    Email Address:
Telephone (Home):                                     Telephone (Cell):

For communications regarding this claim you may use (check the appropriate boxes):
Email        US Mail             Home Voicemail           Cell Voicemail             Counsel listed below

Social Security Number of Sexual Abuse Survivor (last four digits only): XXX-XX-__ __ __ __

If the Sexual Abuse Survivor is in jail or prison, provide the Sexual Abuse Survivor’s identification number: ____________________

Birthdate of Sexual Abuse Survivor (only the month and year): (MM/YYYY):        __ __ / __ __ __ __

Any other name, or names, by which the Sexual Abuse Survivor has ever been known: ______________________________________

____________________________________________________________________________________________________________

Gender of Sexual Abuse Survivor: Male               Female             Other (specify) ____________________

    B.    If you have hired an attorney relating to the sexual abuse described in this Sexual Abuse Survivor Proof of Claim,
          please provide his or her name and contact information:

Law Firm Name:
Attorney’s Name:
Number and Street:
City:                                                 State:                            Zip Code:
Country (not USA):                                    Email Address:
Telephone (Work):                                     Fax No.



                        PART 3: BACKGROUND INFORMATION FOR SEXUAL ABUSE SURVIVOR

    A.    Marital/Domestic Partner History:

             a.    Have you ever been married?      Yes           No

             b.    If yes, please provide:

                        i. Length of time you were/have been married: _______________________

                       ii. Current marital status: _________________________________________

                                                            Page 3 of 12
                  Case 20-10343-LSS             Doc 667-1            Filed 05/18/20    Page 54 of 65
       c.   If your marriage has ended, please specify whether your marriage ended by: divorce   or death of your spouse

B.   Education History:

       a.   What is your highest level of education completed or degree obtained?

            High School        Associates       Bachelors       Masters     Doctoral   Other ________

       b.   Educational institution(s): ________________________________________________________

C.   Employment:

       a.   What is your current employment status:

                  Employed – Occupation: __________________________________

                  Retired – Former Occupation: ______________________________

                  Unemployed – Former Occupation: __________________________

                  Disabled – Former Occupation: _____________________________

                  Other: _________________________________________________

D.   Military service:

       a.   Have you ever served in the military? Yes           No

       b.   If yes, please provide the following information:

       c.   Branch(es) of service: ___________________________________________________________________________

       d.   Years of service in each: _________________________________________________________________________

       e.   Rank at discharge for each: _______________________________________________________________________

       f.   Nature of discharge for each (e.g., honorable): ________________________________________________________

            _____________________________________________________________________________________________

            _____________________________________________________________________________________________

E.   Involvement with Scouting:

       a.   Have you ever been affiliated with Scouting and/or a Scouting program?

            Yes           No

       b.   When were you involved with Scouting? ______________________________________________

            ________________________________________________________________________________

       c.   What type of Scouting unit (i.e., troop) were you involved with?

                               Boy Scouts ________________________________________________________

                               Cub Scouts ________________________________________________________

                               Exploring Scouts ___________________________________________________

                                                        Page 4 of 12
                       Case 20-10343-LSS              Doc 667-1        Filed 05/18/20           Page 55 of 65
                                    Sea Scouts ________________________________________________________

                                    Venturing _________________________________________________________

                                    Other (please explain your involvement with Scouting):

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________


                                          PART 4: NATURE OF THE SEXUAL ABUSE

                                               (Attach additional sheets if necessary)

         For each of the questions listed below, please complete your answers to the best of your recollection.

        Note: If you have previously filed a lawsuit about your Scouting-related sexual abuse in state or federal court, you may attach
a copy of the complaint. If you have not filed a lawsuit, or if the complaint does not contain all of the information requested below,
you must provide the information below to the extent of your recollection.

         Please answer each of the following questions to your best ability. If you do not know or recall, please so indicate.

         If you are the survivor of sexual abuse by more than one sexual abuser, please respond to each of the questions in this Part 4
for each sexual abuser.

    A.     Please answer “Yes” or “No” to each of the following:

            i.     Were you sexually abused by more than one person?         Yes           No

           ii.     Were you sexually abused in more than one state?          Yes           No

    B.    Please name each person who sexually abused you in relation to your involvement in Scouting. (“Scouting” includes Cub
          Scouts, Boy Scouts, Exploring Scouts, Sea Scouts and Venturing.)

          If you do not remember the name of the sexual abuser(s), provide as much identifying information about the sexual
          abuser(s) that you can recall, such as their approximate age and their relationship to Scouting (e.g., the Scoutmaster of
          Troop 100, another Troop member of Troop 200, camp staff member, etc.).

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

    C.    Other than the sexual abuser(s), please identify any person(s) you can remember who were leaders or other adults involved
          in your Scouting unit or the camp(s) you attended.

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

                                                              Page 5 of 12
                     Case 20-10343-LSS              Doc 667-1        Filed 05/18/20         Page 56 of 65
____________________________________________________________________________________________________________

   D.    What was each sexual abuser’s position, title, or relationship to you in Scouting (check all that apply)?

                    Adult Scout leader in my Scouting unit

                    Adult Scout leader not in my Scouting unit

                    Youth Scout in my Scouting unit

                    Youth Scout not in my Scouting unit

                    Camp personnel (e.g., camp staff) not in my Scouting unit

                    I don’t know

                    Other (please explain why you believe the person(s) who sexually abused you had a relationship with Scouting):

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   E.    Where were you at the time you were sexually abused (city, state, territory and/or country)?

         __________________________________________________________________________________________________

   F.    What was the type of Scouting you were involved with during the sexual abuse (check all that apply)?

                     Boy Scouts

                     Cub Scouts

                     Exploring Scouts

                     Venturing

                     Sea Scouts

                     Other (please explain why you believe you had a connection to Scouting during the sexual abuse):

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   G.    What was the Scouting unit number and physical location (city, state, territory and/or country) of the Scouting unit(s) or
         provisional troop you were in during the time of the sexual abuse?

____________________________________________________________________________________________________________

   H.   What was the name and location (city, state, territory and/or country) of the organization that chartered or sponsored your
        Scouting unit, including the organization that hosted meetings of your Scouting unit, during the time of the sexual abuse
        (e.g., church, school, religious institution, or civic group)?

        (Note that such organizations are not currently parties to the bankruptcy so if you believe you may have a claim against any
        such organization you must take additional action to preserve and pursue any such claim.)

                                                           Page 6 of 12
                    Case 20-10343-LSS               Doc 667-1       Filed 05/18/20         Page 57 of 65
____________________________________________________________________________________________________________

   I.    What was the name of the BSA Local Council(s) affiliated with your Scouting unit(s), any Boy Scout camp or other
         Scouting activity during the time of the sexual abuse?

        (Note that such BSA Local Councils are not currently parties to the bankruptcy so if you believe you may have a claim
        against any such BSA Local Council(s) you must take additional action to preserve and pursue any such claim.)

____________________________________________________________________________________________________________

   J.   In which of the following places did the sexual abuse take place? Check all that apply.

                     At or in connection with a Scout meeting.

                     At or in connection with a Scout camp.

                     At or in connection with another Scouting-related event or activity (please explain):

                     _________________________________________________________________________________________

                     Other (please explain – for example, schools, churches, cars, homes or other locations):

                     _________________________________________________________________________________________

                     _________________________________________________________________________________________

                     _________________________________________________________________________________________

   K.    When did the first act of sexual abuse take place? If you do not remember the calendar date, what school grade were you in
         at the time and what season of the year was it (spring, summer, fall, winter), and what age were you when it started? If the
         sexual abuse took place over a period of time, please state when it started and when it stopped. If you were sexually
         abused by more than one sexual abuser indicate when the sexual abuse by each of the sexual abusers started and stopped.

____________________________________________________________________________________________________________

___________________________________________________________________________________________________________

___________________________________________________________________________________________________________

   L.    Please describe what happened to you. You can provide a description in your own words and/or use the checkboxes below.

         i.    About how many times were you sexually abused?

                     I was sexually abused once.

                     I was sexually abused more than once.

         If you were sexually abused more than once, please state how many times (if you recall): ___________________________

____________________________________________________________________________________________________________

   M.    Please describe what happened to you. (Check all that apply.) Please note that the boxes are not meant to limit the
         characterization or description of your sexual abuse.

         i.    What did the sexual abuse involve?

                    The sexual abuse involved touching outside of my clothing.

                     The sexual abuse involved touching my bare skin.


                                                           Page 7 of 12
                    Case 20-10343-LSS              Doc 667-1        Filed 05/18/20         Page 58 of 65
                    The sexual abuse involved fondling or groping.

                    The sexual abuse involved masturbation.

                    The sexual abuse involved oral copulation / oral sex.

                    The sexual abuse involved the penetration of some part of my body.

         ii.   Did any of the following occur in connection with the sexual abuse:

                    The acts of sexual abuse against me also involved other youth.

                    The sexual abuse involved photographs or video.

                    Even though I did not want it, my body responded sexually to the sexual abuse.

                    The sexual abuse involved actual or implied threats of violence or other adverse consequences if I disclosed
                    the sexual abuse.

                    The sexual abuse involved gifts, privileges, experiences, and other rewards or bribes in addition to the
                    activities and awards normally part of Scouting.

                    The sexual abuser(s) made my family think they could be trusted.

                    At the time of the sexual abuse, my family or I had significant financial, social, behavioral or other challenges.

        Please describe the sexual abuse in as much detail as you can recall in the lines below. You may attach additional pages if
        needed.

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   N.   Did you or anyone on your behalf tell anyone involved in Scouting about the sexual abuse at or about the time of the sexual
        abuse?     Yes     No

   O.    Have you ever reported the sexual abuse to law enforcement or investigators? This includes telling someone when you
         were a minor or when you were an adult. Yes          No

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________
                                                          Page 8 of 12
                    Case 20-10343-LSS             Doc 667-1        Filed 05/18/20        Page 59 of 65
____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   P.    If you can remember anyone you may have ever told about the sexual abuse at the time, including anyone involved with
         Scouting, friends, relatives, and/or law enforcement, please list their name and when you told them.

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   Q.   Did you have any relationship with your sexual abuser outside of Scouting? Check all that apply:

                   Religious organization leader, member, volunteer

                   Family member or relative

                   Coach/athletics

                   Teacher

                   Neighbor

                   Other (please explain and add any other information you remember to the categories above):

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   R.   Are you aware of anyone who knew about the sexual abuse?

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________




                                                         Page 9 of 12
                     Case 20-10343-LSS              Doc 667-1         Filed 05/18/20         Page 60 of 65

                                           PART 5: IMPACT OF SEXUAL ABUSE

                                              (Attach additional pages if necessary)

         (If you currently cannot describe any harm you have suffered on account of the sexual abuse, you may omit this
section for now. However, you may be asked to provide the information requested at a later date.)

   A.    Please describe how you were impacted, harmed, damaged, or injured in ways that you now connect as being related to the
         sexual abuse you described above. Please note that the boxes are not meant to limit the characterization or
         description of the impact(s) of your sexual abuse. (Check all that apply.)

                    Psychological / emotional health (including depression, anxiety, feeling numb, difficulty managing or feeling
                    emotions including anger)

                    Post traumatic stress reactions (including intrusive images, feelings from the abuse, numbing or avoidance
                    behaviors),

                    Physical health (including chronic disease, chronic undiagnosed pain or physical problems)

                    Education (including not graduating high school, being unable to finish training or education)

                    Employment (including difficulties with supervisors, difficulty maintaining steady employment, being fired
                from jobs)

                     Intimate relationships (including difficulty maintaining emotional attachments, difficulty with sexual behavior,
                infidelity)

                    Social relationships (including distrust of others, isolating yourself, not being able to keep healthy relationships)

                    Alcohol and/or substance abuse (including other addictive behavior such as gambling)

                    Other (please explain and add any other information you remember to the categories above)

          Please describe how you were impacted, harmed, damaged, or injured in ways that you now connect as being related to the
          sexual abuse you described above in as much detail as you can recall in the lines below. You may attach additional pages
          if needed.

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

   B.    Have you ever sought counseling or other mental health treatment for any reason?

         Yes             No

         If your response to the prior question is “Yes,” please identify the name of each person who provided you with counseling
         or mental health treatment, their location, the type of counseling or treatment and the estimated dates/time period of
         counseling or treatment. If you were prescribed medication in connection with such counseling or mental health treatment,
         please list the name of the medication and how long you took that medication.

____________________________________________________________________________________________________________

____________________________________________________________________________________________________________

                                           PART 6: ADDITIONAL INFORMATION
                                                           Page 10 of 12
                 Case 20-10343-LSS             Doc 667-1        Filed 05/18/20        Page 61 of 65
A.   Prior Litigation.

     i.    Was a lawsuit regarding the sexual abuse you have described in this Sexual Abuse Survivor Proof of Claim filed by
           you or on your behalf.
           Yes      No     (If “Yes,” you are required to attach a copy of the complaint.)
B.   Prior Bankruptcy Claims. Have you filed any claims in any other bankruptcy case relating to the sexual abuse you have
     described in this Sexual Abuse Survivor Proof of Claim? Yes     No     (If “Yes,” you are required to attach a copy of
     any completed claim form.)

C.   Payments. Have you received any payments related to the sexual abuse you have described in this Sexual Abuse Survivor
     Proof of Claim from any party, including BSA? Yes        No

     i.     If yes, how much and from whom? ________________________________________________________________

D.   Current Bankruptcy Case. Are you currently a debtor in a bankruptcy case? Yes             No

     i.     If yes, please provide the following information:

            Name of Case: ___________________________ Court: _______________________________

            Date filed: _______________________________ Case No. _____________________________

            Chapter: 7      11     12     13       Name of Trustee: ______________________________



                         [Signature page follows – you must complete and sign the next page]




                                                     Page 11 of 12
                       Case 20-10343-LSS             Doc 667-1        Filed 05/18/20         Page 62 of 65

                                                            SIGNATURE

         To be valid, this Sexual Abuse Survivor Proof of Claim must be signed by you. If the Sexual Abuse Survivor is deceased
or incapacitated, the form must be signed by the Sexual Abuse Survivor’s representative or the attorney for the Sexual Abuse
Survivor’s estate. If the Sexual Abuse Survivor is a minor, the form must be signed by the Sexual Abuse Survivor’s parent or legal
guardian, or the Sexual Abuse Survivor’s attorney. (Any form signed by a representative or legal guardian must attach documentation
establishing such person’s authority to sign this form for the Sexual Abuse Survivor.)

Penalty for presenting a fraudulent claim is a fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§
152, 157 and 3571.

Check the appropriate box:

         I am the Sexual Abuse Survivor.

         I am the Sexual Abuse Survivor’s attorney, guardian, kinship (or other authorized) caretaker, executor, or authorized
         representative.

         Other (describe): ______________________________________________________________________________________

I have examined the information in this Sexual Abuse Survivor Proof of Claim and have a reasonable belief that the
information is true and correct.

I declare under penalty of perjury that the foregoing statements are true and correct.

Date:             ____________________________________

Signature:        ____________________________________

Print Name:       ____________________________________

Relationship to Sexual Abuse Survivor (if not signed by Sexual Abuse Survivor):               ________________________________

Address:          _____________________________________________________________________________________________

                  _____________________________________________________________________________________________

Contact Phone: ____________________________________

Email:            ____________________________________




                                                            Page 12 of 12
Case 20-10343-LSS   Doc 667-1   Filed 05/18/20   Page 63 of 65




                         Exhibit 8

             Form of Confidentiality Agreement
               Case 20-10343-LSS             Doc 667-1        Filed 05/18/20        Page 64 of 65




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                               (Jointly Administered)
Debtors.


                   PERMITTED PARTY CONFIDENTIALITY AGREEMENT

This Agreement (the “Agreement”) is entered into as of ____________, 2020 by ____________
(the “Recipient”), a Permitted Party pursuant to paragraph 6 of the Order, Pursuant to 11 U.S.C.
§ 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and
3003-1, (I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and
Manner of Notice Thereof, (III) Approving Procedures for Providing Notice of Bar Date and
Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality Procedures
for Abuse Survivors [Docket No. [●]] (the “Bar Date Order”) entered on [●] by the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in Case No. 20-10343
(LSS), In re Boy Scouts of America and Delaware BSA, LLC (the “Chapter 11 Cases”).

WHEREAS, the Recipient will be granted access to certain confidential Sexual Abuse Survivor
Proof of Claim Forms or General Proofs of Claim submitted on behalf of minors in the Chapter
11 Cases after execution of this Agreement pursuant to and in accordance with the terms of the
Order;

WHEREAS, Recipient agrees to keep the information provided in any and all Sexual Abuse
Survivor Proof of Claim Forms and/or General Proofs of Claim submitted on behalf of minors
confidential pursuant to and in accordance with the terms of the Order and this Agreement.

NOW THEREFORE, IT IS AGREED AS FOLLOWS:

         (1)      The Recipient agrees to keep the information provided in the Sexual Abuse
                  Survivor Proofs of Claim and/or General Proofs of Claim submitted on behalf of
                  minors confidential pursuant to and in accordance with the terms of the Order.

         (2)      Recipient agrees to not distribute any Sexual Abuse Survivor Proofs of Claim,
                  General Proofs of Claim submitted on behalf of minors, or information provided
                  in such claims in violation of the Confidentiality Protocol in the Order.



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS       Doc 667-1     Filed 05/18/20    Page 65 of 65




      (3)     Recipient will only communicate information from the confidential Sexual Abuse
              Survivor Proofs of Claim and General Proofs of Claim submitted on behalf of
              minors with other Permitted Parties, as defined in the Bar Date Order.

      (4)     Recipient consents to the jurisdiction of the Court to adjudicate any violation of
              this Agreement or the Order.

      (5)     Recipient shall promptly report any disclosure of information from a confidential
              Sexual Abuse Survivor Proof of Claim or a General Proof of Claim submitted on
              behalf of a minor to the Debtors, the Tort Claimants’ Committee, and the
              Creditors’ Committee, and shall cooperate with efforts to recover the information
              and/or mitigate the effects of the disclosure.


Dated: This __ day of _________, 2020


      Signature:                               ______________________________________

      Print Name:                              ______________________________________

      Name of Permitted Party:                 ______________________________________




                                              2
